[exhibit102001.jpg]
Exhibit 10.2 SECOND AMENDED AND RESTATED COMPANY AGREEMENT CB JENI HOMES DFW LLC
This SECOND AMENDED AND RESTATED COMPANY AGREEMENT (this “Agreement”), dated to
be effective as of January 1, 2018 (the “Effective Date”), is executed by and
between JBGL Ownership LLC, a Delaware limited liability company (“JBGL”), and
BHCP Homes, LLC, a Texas limited liability company (“BHCP”), and Bruno H.
Pasquinelli, not individually but solely as Trustee of the BHCP Family Trust
(the “Trust”) whose respective addresses are set forth on Schedule A of this
Agreement. JBGL, BHCP, and the Trust are sometimes collectively referred to
herein as the “Initial Members” of CB JENI Homes DFW LLC, a Texas limited
liability company (the “Company”) (formerly known as CBJ JBGL LLC). WITNESSETH
WHEREAS, on March 27, 2012, the Company was organized under the name of CBJ JBGL
LLC pursuant to a Certificate of Formation (as the same may be amended from time
to time, the “Certificate of Formation”) filed in the office of the Secretary of
State of the State of Texas (the “Secretary of State”) [as amended on May 14,
2012 to change the name of the entity to CB JENI Homes DFW LLC], and JBGL as the
sole member entered into the Company’s Company Agreement dated to be effective
as of March 27, 2012 (the “Initial Agreement”); and WHEREAS, on April 1, 2012,
the parties hereto entered into the Company’s Amended and Restated Company
Agreement [as amended by the First Amendment entered into as of November 5,
2013, by the Second Amendment entered into as of March 25, 2015, by the Third
Amendment entered into as of May 23, 2016, and by the Fourth Amendment entered
into as of June 6, 2017, the “First Amended and Restated Company Agreement”];
and WHEREAS, the parties hereto desire to and do hereby amend and restate the
First Amended and Restated Company Agreement on the terms set forth herein in
order to regulate and establish the manner in which the business and affairs of
the Company shall be managed and conducted. NOW, THEREFORE, in consideration of
the foregoing premises, the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS;
FORMATION; NAME; PRINCIPAL OFFICE; PURPOSE; TERM Section 1.1 Definitions. (a) In
addition to terms defined elsewhere in this Agreement, the following capitalized
terms generally used in this Agreement shall have the meanings defined or
referenced below. Affiliate: shall mean (i) with respect to any Person who is an
individual, a spouse, child, sibling, aunt, uncle, cousin or parent of such
first Person, or any trust established for the benefit 1



--------------------------------------------------------------------------------



 
[exhibit102002.jpg]
of any such Person or any such affiliated Persons, (ii) with respect to any
trust, any trustee or beneficiary of such trust or any Person who would be an
Affiliate of such trustee or beneficiary, and (iii) with respect to any Person
(including an individual or trust), a Person, directly or indirectly, through
one or more intermediaries, controlling, controlled by, or under common control
with the Person in question. The term “control,” as used in the immediately
preceding sentence, means, with respect to an entity that is a corporation, the
right to exercise, directly or indirectly, more than fifty percent (50%) of the
voting rights attributable to the shares of such corporation and, with respect
to a Person that is not a corporation, the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person. Bankruptcy: shall have the meaning ascribed to such term in Section
6.l(b) hereof. Board of Managers: shall have the meaning ascribed to such term
in Section 4.1(a) hereof. Book Value: shall mean, with respect to any Company
asset at any time, the adjusted basis of such asset for federal income tax
purposes, except that (i) the initial Book Value of any asset contributed by a
Member to the Company shall be the fair market value of such asset, and (ii) the
Book Value of all Company assets shall be adjusted to equal their fair market
values, as determined in good faith by the Board of Managers, upon the
occurrence of certain events as described below. In either case, the Book Value
of Company assets shall thereafter be adjusted for book depreciation taken into
account with respect to such asset. The Book Value of the Company assets shall
be adjusted in accordance with Treasury Regulation Section 1.704- 1(b)(2)(iv)(f)
to equal their fair market value as of the following times: (1) the admission of
a new member to the Company or acquisition by an existing member of an
additional interest in the Company, provided that the consideration contributed
to the Company upon such admission or acquisition is more than a de minimis
amount of money or property, (2) the liquidation of the Company within the
meaning of Treasury Regulation Section 1.704-l(b)(2)(ii)(g) or the distribution
by the Company to a Member of more than a de minimis amount of money or other
property as consideration for a Member’s interest in the Company, and (3) in
connection with the grant of an interest in the Company as consideration for the
provision of services to or for the benefit of the Company. The Book Value of
all Company assets shall also be increased (or decreased) to the extent that
adjustments to the adjusted basis of such assets pursuant to Code Section 734(b)
or Code Section 743(b) have been taken into account for purposes of determining
Capital Accounts in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(m), unless such adjustments have already been accounted for
pursuant to the preceding paragraph. If the Book Value of an asset has been
determined or adjusted pursuant to this definition of “Book Value,” such value
shall thereafter be the basis for, and be adjusted by, the depreciation taken
into account with respect to, such asset for purposes of computing profits and
losses. Moreover, notwithstanding the foregoing, the Book Value of any Company
asset distributed to any Member shall be the gross fair market value of such
asset on the date of distribution. BP: shall mean Bruno H. Pasquinelli, an
individual resident of Dallas County, Texas. Business Day(s): shall mean all
calendar days except Saturdays, Sundays and United States federal legal
holidays. Any other reference to “days” shall mean calendar days. 2



--------------------------------------------------------------------------------



 
[exhibit102003.jpg]
Buy-Sell Event: shall have the meaning ascribed to such term in Section 5.1(c)
hereof. Buy-Sell Notice: shall have the meaning ascribed to such term in Section
5.1(c) hereof. Capital Account: shall have the meaning ascribed to such term in
Section 2.4 hereof. Capital Contributions: shall have the meaning ascribed to
such term in Section 2.2(a) hereof. Certificate of Formation: shall have the
meaning ascribed to such term in the second paragraph hereof. Closing Fee: shall
have the meaning ascribed to such term in Section 2.8 hereof. Code: shall have
the meaning ascribed to such term in Section 2.4 hereof. Company: shall have the
meaning ascribed to such term in the initial paragraph hereof. Competing
Builders: shall mean any builder of residential property within the Primary
Business Area. Contribution Agreement: shall collectively mean any and all
Contribution Agreements by and among the Company, JBGL Builder Finance, BP (in
certain cases), and CB JENI Homes, LLC, a Texas limited liability company ("CB
JENI"). Contribution Agreement Loans: Any loan made by or purchased by JBGL
Builder Finance or any other JBGL Entity related to the obligations of the
Company and JBGL Builder Finance in the Contribution Agreement. Covered Person:
shall have the meaning ascribed to such term in Section 4.6(c) hereof. Current
Company Budget and Plan: shall mean, at any given time, the then approved
overall budget and plan for the Company and its Subsidiaries approved by the
Board of Managers. The Current Company Budget and Plan shall be revised annually
commencing effective as of January 1 of each year, as provided in Section 4.8
hereof, subject to modification by the Board of Managers. Default Buy-Sell
Event: shall mean the occurrence of a Buy-Sell Event pursuant to Section
5.1(c)(viii) hereof. Discretion: shall have the meaning ascribed to such term in
Section 4.6(e) hereof. Dissolution Event: shall have the meaning ascribed to
such term in Section 6.1(a) hereof. Effective Date: shall have the meaning
ascribed to such term in the initial paragraph hereof. Excluded LLCs: shall mean
those entities that have contracted with the Company under the Management
Agreements. 3



--------------------------------------------------------------------------------



 
[exhibit102004.jpg]
Funding Amount: shall mean the gross amount of all outstanding investments made,
and commitments for investments to be made, by all JBGL Entities and all
Affiliates of any JBGL Entities in connection with or related to the
acquisition, ownership, management, development, construction and sale of
residential lots, houses and other residential properties constructed and/or
developed by the Company, any Subsidiaries of the Company, BHCP, BP, the Trust,
the Pasquinelli Member Group or any Affiliate of BHCP, BP, the Trust or the
Pasquinelli Member Group (but not the Excluded LLCs), including all of the
following: (i) the remaining cost basis of the total amount invested by the JBGL
Entities and their Affiliates in connection with any notes and loans acquired by
any JBGL Entity and/or any Affiliate of a JBGL Entity which are obligations of
the Company, any of its Subsidiaries, the Pasquinelli Member Group, or any
Affiliate of the Pasquinelli Member Group, or any party to any of the Management
Agreements, including the purchase price for all such notes and loans and all
costs and expenses incurred in connection with the purchase, ownership and
servicing of such notes and loans, plus (ii) the total outstanding principal
balance, plus all accrued but unpaid interest, with respect to all loans
(including the Contribution Agreement Loans) made by any JBGL Entity or any
Affiliate of any JBGL Entity, to the Company, any of its Subsidiaries, the
Pasquinelli Member Group, or any Affiliate of the Pasquinelli Member Group, or
any party to any of the Management Agreements, plus (iii) the total amount which
any JBGL Entities or any Affiliates of any JBGL Entity has agreed or committed
to loan or otherwise invest in or for the benefit of the Company, any of its
Subsidiaries, the Pasquinelli Member Group, or any Affiliate of the Pasquinelli
Member Group, or any party to any of the Management Agreements, plus (iv) the
amount of any Unreturned Capital Contributions of JBGL under this Agreement,
plus (v) the remaining cost basis of the total amounts invested (including
purchase price and all costs and expenses incurred in connection with the
acquisition, ownership, management, development and sale) with respect to any
real property and related assets and properties (including residential lots and
constructed homes) acquired by any JBGL Entity or any Affiliate of any JBGL
Entity on behalf of the Company or any of its Subsidiaries. Notwithstanding the
foregoing, for purposes of this definition of “Funding Amount,” the Company and
its Subsidiaries shall not be deemed to be Affiliates of any JBGL Entity. Good
Faith: shall have the meaning ascribed to such term in Section 4.6(e) hereof.
Initial Members: shall have the meaning ascribed to such term in the initial
paragraph hereof. JBGL Entity: shall mean JBGL and JBGL Builder Finance, LLC, a
Texas limited liability company (“JBGL Builder Finance”), and any entity (other
than the Company or its Subsidiaries) in which JBGL or JBGL Builder Finance has
a controlling interest. JBGL Managers: shall have the meaning ascribed to such
term in Section 4.3(a) hereof. JBGL Member Group: shall mean JBGL and any of its
successors or assigns which are Affiliates of JBGL. Loan Agreement: shall mean
that certain Line of Credit Note by and between JBGL Builder Finance, as lender,
and the Company, as borrower, dated May 11, 2012, together with any affiliated
documents executed in connection therewith, as any of the same may be amended
from time to time, intended to provide operating capital to the Company. Lot
Contracts: shall have the meaning ascribed to such term in Section 4.1(c)
hereof. 4



--------------------------------------------------------------------------------



 
[exhibit102005.jpg]
Management Agreements: shall mean, collectively, the property management
agreements by and between the Company and a Subsidiary of the Company. Managers:
shall have the meaning ascribed to such term in Section 4.1(a) hereof.
Management Right(s): shall mean the right of a Member to vote and participate in
management, and to receive information concerning the business and affairs of
the Company. Member(s): shall have the meaning ascribed to such term in Section
2.1(b) hereof. Member Economic Interest: shall mean all of the right, title and
interest of a Member in, to and against the Company as to the profits, losses,
credits, capital and distributions of the Company, but shall not include any
Management Rights. Member Group: shall mean the JBGL Member Group or the
Pasquinelli Member Group, as the case may be. Membership Interest: shall mean a
Member’s entire interest in the Company, including the Member Economic Interest
and the Management Rights of such Member. Minimum Funding Amount: From the date
through the end of the term of this Agreement such amount shall be $25,000,000.
Net Operating Profits: shall mean, for any period, the positive amount obtained
by subtracting Operating Losses (determined as provided in Schedule C hereto)
for such period from Operating Profit (determined as provided in Schedule C
hereto) for such period. Offeree Member Group: shall have the meaning ascribed
to such term in Section 5.1(c) hereof. Offeror Member Group: shall have the
meaning ascribed to such term in Section 5.1(c) hereof. Officer(s): shall have
the meaning ascribed to such term in Section 4.2(a) hereof. Overall Purchase
Price: shall have the meaning ascribed to such term in Section 5.1(c) hereof.
Pasquinelli Manager: shall have the meaning ascribed to such term in Section
4.3(a) hereof. Pasquinelli Member Group: shall have the meaning ascribed to such
term in Section 9.4 hereof. Percentage Interest: shall mean, as to each Member,
such Member’s Membership Interest, expressed as a percentage, in the income,
gains, losses, deductions, tax credits, and distributions of the Company,
subject however to, and as may be affected and adjusted by, the provisions of
this Agreement. The initial Percentage Interest of each Member is set forth on
Schedule A hereto. 5



--------------------------------------------------------------------------------



 
[exhibit102006.jpg]
Person: shall mean a natural person, corporation, limited partnership, general
partnership, business trust, limited liability company or other form of
association or entity. Preferred Return: shall have the meaning ascribed to such
term in Section 3.2 hereof. Primary Business: shall have the meaning ascribed to
such term in Section 1.3(a) hereof. Primary Business Area: shall have the
meaning ascribed to such term in Section 1.3(a) hereof. Removal Event: shall
have the meaning ascribed to such term in Section 4.3(a) hereof. Retained Cash:
shall have the meaning ascribed to such term in Section 3.2 hereof. Secretary of
State: shall have the meaning ascribed to such term in the second paragraph
hereof. Sole Discretion: shall have the meaning ascribed to such term in Section
4.6(e) hereof. Subsidiaries: shall mean all entities in which the Company has a
direct or indirect controlling interest either now or in the future. Subsidiary:
shall mean any one of the Subsidiaries. Subsidiary Agreement: shall mean the
operating agreement, bylaws, or other like governing document of any Subsidiary.
Texas Act: shall have the meaning ascribed to such term in Section 1.2 hereof.
Transfer: shall have the meaning ascribed to such term in Section 5.1(a) hereof.
Undistributed Preferred Return: shall have the meaning ascribed to such term in
Section 3.2 hereof. Unreturned Capital Contributions: shall have the meaning
ascribed to such term in Section 2.2(a) hereof. Voting Percentage Interest:
shall mean, as to each Member, such Member’s Membership Interest, expressed as a
percentage, in the voting rights of the Company, subject however to, and as may
be affected and adjusted by, the provisions of this Agreement. The Voting
Percentage Interest of each Member is set forth on Schedule A hereto. (b) As
used herein, the following terms shall have the following meanings: (i)
“Hereof,” “hereby,” “herein,” “hereto,” “hereunder,” “herewith,” and similar
terms mean of, by, to, under and with respect to, this Agreement or to the other
documents or matters being referenced. (ii) “Heretofore” means before,
“hereafter” means after, and “herewith” 6



--------------------------------------------------------------------------------



 
[exhibit102007.jpg]
means concurrently with, the date of this Agreement. (iii) All pronouns, whether
in masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require. (iv) All terms used herein, whether or not
defined in Section 1.1 hereof, and whether used in singular or plural form,
shall be deemed to refer to the object of such term whether such is singular or
plural in nature, as the context may suggest or require. (c) All exhibits,
schedules or other items attached hereto or referred to herein are hereby
incorporated into this Agreement by such reference or attachment for all
purposes. Section 1.2 Formation. The Company has been formed as a limited
liability company under the Texas Limited Liability Company Law (or
corresponding provision(s) of any succeeding law) (the “Texas Act”), and shall
be governed in accordance with the provisions set forth in this Agreement.
Section 1.3 Purpose and Powers. (a) The purpose for which the Company is formed
shall be to engage in any business or activity which is lawful for a Texas
limited liability company. Without limitation of the foregoing, the “Primary
Business” of the Company shall mean to directly, or indirectly through one or
more Subsidiaries, (i) develop, build, own, sell and otherwise deal with houses
and other residential property in the counties of Collin, Cooke, Dallas, Denton,
Ellis, Grayson, Hood, Hunt, Johnson, Kaufman, Parker, Rockwall, Tarrant, and
Wise, each within the State of Texas and any other county within the State of
Texas in which the Company or any of its Subsidiaries does business and has had
a cumulative investment of $1 million or more (such $1 million to include the
cumulative total principal amounts of all loans made by any JBGL Entity or any
Affiliate of such JBGL Entity and any of its affiliates to the Company and any
of its Subsidiaries with respect to properties in such county) (the “Primary
Business Area”); (ii) borrow money in furtherance of any or all of the foregoing
business ventures described in Subpart (i) above, subject to Section 4.9(e)
hereof, for the benefit of the Company or any Subsidiary of the Company, and
guaranty the obligations of the Company or any Subsidiary of the Company in
furtherance of the purposes of the Company or any Subsidiary of the Company, and
secure any such indebtedness by any security instrument, pledge, liens or other
encumbrance of all or any of the assets of the Company; and (iii) take any and
all other actions that may be incidental, necessary or appropriate to carry on
the business of the Company as contemplated by Subparts (i) and (ii) above. (b)
The Company shall have the power to do any and all acts necessary or convenient
to or for the furtherance of the purposes stated in this Section 1.3. Section
1.4 Existence and Good Standing. The Officers and Managers shall take all
necessary action to maintain the Company in good standing as a limited liability
company under the Texas Act and to qualify (and maintain the qualification of)
the Company to do business in any state or other jurisdiction in which the
nature of the Company’s business requires. Without limitation of the authority
of any Officer of 7



--------------------------------------------------------------------------------



 
[exhibit102008.jpg]
the Company, each Manager and Officer is authorized to sign any documents,
instruments and agreements and take any other action to effect or maintain the
existence, good standing and qualification to do business of the Company in
Texas or any other jurisdiction. Section 1.5 Term. The Company shall have
perpetual existence beginning on the date that the Certificate of Formation was
filed with the Secretary of State: provided, however, that the Company may be
dissolved in accordance with Section 6.1 of this Agreement. The existence of the
Company as a separate legal entity shall continue until the cancellation of the
Certificate of Formation as provided in the Texas Act. Section 1.6 Principal
Office and Registered Agent. The address of the registered office of the Company
in the State of Texas and the name and address of the registered agent of the
Company in the State of Texas are as set forth in the Certificate of Formation.
The principal office of the Company is located at the place set forth as such on
Schedule A hereto. The principal office of the Company and the registered office
may be relocated, and the registered agent replaced, from time to time as
determined by the Members, the Board of Managers or the President of the
Company. Section 1.7 Intentionally Deleted. ARTICLE II MEMBERS; INTERESTS IN THE
COMPANY; CAPITAL CONTRIBUTIONS Section 2.1 Members. (a) JBGL, BHCP, and the
Trust are Members of the Company. (b) One or more Persons may be admitted to the
Company from time to time as additional equity members (each, including the
Initial Members, a “Member” and collectively, the “Members”) upon such terms and
subject to such conditions as may be determined by the unanimous consent of the
Board of Managers, unless such Person or Person(s) shall become Members pursuant
to Section 5.2 hereof in which event such unanimous consent of the Board of
Managers shall not be required. A Person may be admitted to the Company as a
Member without the requirement of becoming a party to this Agreement if all
required approvals are obtained and such Person evidences the intent to become a
Member in writing by accepting and agreeing to be bound by the provisions of
this Agreement and complies with any other conditions for becoming a Member
established by the Board of Managers. (c) No Member shall have the right to
withdraw. Section 2.2 Capital Contributions. (a) INITIAL CONTRIBUTIONS. Each
Member has made contributions to the capital of the Company. The initial Capital
Contributions for each Member are described in Schedule A hereto. All
contributions to the capital made by any Member under this Section 2.2(a) and
Section 2.2(b) shall be referred to herein as “Capital Contributions”. As used
herein, the term “Unreturned Capital Contributions” shall mean, as to each
Member, the aggregate 8



--------------------------------------------------------------------------------



 
[exhibit102009.jpg]
Capital Contributions made to the Company by such Member minus the aggregate
distributions of such Capital Contributions made to such Member from the Company
pursuant to Sections 3.2(b) and 6.2(a)(ii) hereof. (b) ADDITIONAL CAPITAL
CONTRIBUTIONS. If approved by the Board of Managers, any Member may make
additional Capital Contributions in amounts and for purposes approved by the
Board of Managers. Further, if approved by unanimous consent of all Members, the
Members may require each Member to contribute to the Company, in cash, such
Member’s Percentage Interest of all monies that in the judgment of the Members
(by unanimous consent) are necessary or appropriate for the Company to operate
its business. In no event shall any additional Capital Contribution increase the
Percentage Interest of any Member making such additional Capital Contribution,
nor dilute the Percentage Interest of any Member not making an additional
Capital Contribution. (c) INTENTIONALLY DELETED. (d) MEMBER LOANS. A Member or
an Affiliate of a Member may, but is not obligated to, loan or cause to be
loaned to the Company such additional sums as the Board of Managers deems
appropriate or necessary for the conduct of the Company’s business. Loans made
by a Member, or an Affiliate of a Member, shall be upon such terms and for such
maturities, and with such Member(s), as the Board of Managers determines,
subject to the consent rights in Section 4.1(c) hereof; provided, however, that
the Members herein consent to and agree to the terms and conditions of the Loan
Agreement, the Contribution Agreement Loans, and any other loan commitments or
loans made by JBGL or an Affiliate of JBGL consistent with the Current Company
Budget and Plan. (e) NO EFFECT ON COMPANY STATUS. The Company shall be formed
and existing and this Agreement shall be effective regardless of whether any
Member fails to make any capital contribution hereunder. Section 2.3 Issuance
and Classification of Membership Interests. Each Member’s voting powers shall be
in proportion to their respective Voting Percentage Interest. Section 2.4
Capital Accounts. A separate capital account (the “Capital Account”) shall be
maintained for each Member. The Capital Account of a Member shall be increased
by (i) the amount of cash contributed by such Member; (ii) the agreed fair
market value of any property contributed by such Member (net of any liabilities
assumed by the Company and any liabilities to which such property is subject)
and (iii) the amount of all profits (and any item thereof) allocated to such
Member. Each Member’s capital account shall be decreased by (i) the amount of
all cash distributions to such Member; (ii) the fair market value of property
distributed to such Member (net of any liabilities assumed by the Company and
any liabilities to which such property is subject); and (iii) the amount of all
losses (and any item thereof) allocated to such Member. The Capital Accounts
shall be determined, maintained and adjusted in accordance with the Internal
Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations
promulgated thereunder, including the capital account maintenance rules in
Treasury Regulations §1.704-(1)(b)(2)(iv). 9



--------------------------------------------------------------------------------



 
[exhibit102010.jpg]
Section 2.5 General Rules Relating to Capital of the Company. (a) No Member
shall be personally liable for the return of the capital contributions of the
Members, or any portion thereof, it being expressly understood that any such
return of contributions shall be made solely from the Company assets. (b) No
Member shall have the right to withdraw or receive a return of all or any part
of that Member’s capital contributions, or to demand or receive property (other
than cash) of the Company or any distribution in return for that Member’s
capital contributions. Section 2.6 Liability of the Members. To the fullest
extent permitted by law, no Member shall be liable under a judgment, decree or
order of a court, or in any other manner for the debts or any other obligations
or liabilities of the Company solely by reason of being a Member of the Company.
A Member shall be liable only to make the contributions described in Section
2.2(a) hereof and Section 2.2(b) hereof, if any, and a Member shall not be
required to lend any funds to the Company or to make any other contributions,
assessments or payments to the Company. Section 2.7 Meetings of Members. (a)
ANNUAL MEETING. The Company may hold an annual meeting of its Members to elect
Managers and transact any other business within its powers at such time and
place as the Board of Managers shall determine. Failure to hold an annual
meeting does not invalidate the Company’s existence or affect any otherwise
valid limited liability company acts. (b) SPECIAL MEETING. At any time in the
interval between annual meetings, a special meeting of the Members may be called
by the President of the Company or by Members entitled to cast at least
twenty-four percent (24%) of all the votes entitled to be cast at the meeting. A
request for a special meeting shall state the purpose of the meeting and the
matters proposed to be acted on at the meeting. (c) TIME AND PLACE OF MEETINGS.
Meetings of Members shall be held at such time and place, within or without the
State of Texas, as shall be stated in the notice of the meeting or in a duly
executed waiver of notice thereof. (d) NOTICE OF MEETINGS; WAIVER OF NOTICE. Not
less than fourteen (14) nor more than ninety (90) days before each Members’
meeting, the Secretary shall give written notice of the meeting to each Member
entitled to vote at the meeting and each other Member entitled to notice of the
meeting. The notice shall state the time and place of the meeting and, if the
meeting is a special meeting, the purpose of the meeting. Notice is given to a
Member when it is personally delivered to him or her, left at his or her address
as it appears on the records of the Company, if delivered by hand or by
overnight delivery service, or mailed to him or her at his or her address as it
appears on the records of the Company. Notwithstanding the foregoing provisions,
each person who is entitled to notice waives notice if he or she before or after
the meeting signs a waiver of notice which is filed with the records of Members’
meetings, or is present at the meeting in person or by proxy (unless present
solely for the purpose of objecting to the calling or holding of the meeting).
(e) QUORUM; VOTING. Unless this Agreement provides that a larger number of 10



--------------------------------------------------------------------------------



 
[exhibit102011.jpg]
votes is required to approve a particular matter (and in such case that larger
number or percent shall constitute a quorum), at a meeting of Members the
presence in person or by proxy of Members entitled to cast a majority of all the
votes entitled to be cast at the meeting constitutes a quorum, and a majority of
all the votes cast at a meeting at which a quorum is present (or such larger
number of votes required in this Agreement) is sufficient to approve any matter
which properly comes before the meeting, except that a plurality of all the
votes cast at a meeting at which a quorum is present is sufficient to elect a
Manager; provided, however, that so long as any member of the JBGL Member Group
is a Member of the Company, the JBGL Member Group must be a part of any quorum.
(f) GENERAL RIGHT TO VOTE; PROXIES. Unless this Agreement provides for a greater
or lesser number of votes or limits or denies voting rights, each holder of a
Membership Interest shall be entitled to one vote for each percent of Voting
Percentage Interest held by such holder (for the avoidance of doubt, this shall
mean that there are a total of 100 votes and a Member with a Voting Percentage
Interest of 25% would be entitled to 25 votes) on each matter submitted to a
vote at a meeting of Members. Fractional Voting Percentage Interests shall be
entitled to the same pro rata fractional vote. In all elections for Managers,
each holder may cast votes for as many individuals as there are Managers to be
elected and for whose election the holder is entitled to vote upon; provided,
however, that no cumulative voting shall be permitted. A Member may vote either
in person or by proxy. A Member may sign a writing authorizing another person to
act as proxy. Signing may be accomplished by the Member or the Member’s
authorized agent signing the writing or causing the Member’s signature to be
affixed to the writing by any reasonable means, including facsimile signature
and a signature transmitted by email. A Member may authorize another person to
act as proxy by transmitting, or authorizing the transmission of, a telegram,
cablegram, datagram, or other means of electronic transmission to the person
authorized to act as proxy or to a proxy solicitation firm, proxy support
service organization, or other person authorized by the person who will act as
proxy to receive the transmission. Unless a proxy provides otherwise, it is not
valid more than eleven (11) months after its date. A proxy is revocable by a
Member at any time without condition or qualification unless the proxy states
that it is irrevocable and is coupled with an interest. A proxy may be made
irrevocable for so long as it is coupled with an interest. The interest with
which a proxy may be coupled includes an interest in the Membership Interests to
be voted under the proxy or another general interest in the Company or its
assets or liabilities. (g) ACTION BY WRITTEN CONSENT OF MEMBERS. Any action
required or permitted to be taken at a meeting of Members may be taken without a
meeting if there is filed with the records of Members meetings a written consent
which sets forth the action and is signed by the Members entitled to cast at
least a majority of the votes, or such larger number of votes required by this
Agreement to pass the resolution contained in the consent; provided, however,
that so long as any member of the JBGL Member Group is a Member of the Company,
the JBGL Member Group must consent in writing to such action. Section 2.8
Certain Fees to Members The Company shall pay JBGL (or one of its Affiliates as
designated by JBGL), monthly in arrears, a closing fee (the “Closing Fee”) in an
amount equal to a reasonable allocation of actual overhead costs incurred or to
be incurred by JBGL or its Affiliates, which shall not exceed $2,000.00 for each
residential property sold by the Company or any Subsidiary in any calendar
month. The Members herein agree that $2,000.00 shall be the amount of the
Closing Fee; and that as of the Effective Date such amount reflects a reasonable
allocation of overhead costs 11



--------------------------------------------------------------------------------



 
[exhibit102012.jpg]
incurred or to be incurred by JBGL or its Affiliates; provided, however, that
such Closing Fee may decrease or increase (but not above $2,000.00) in the
future in the event that such amount no longer represents a reasonable
allocation of the actual overhead costs incurred or to be incurred. The Closing
Fee shall cease to accrue upon the date that no member of the JBGL Member Group,
holds a Membership Interest. The Closing Fee for each calendar month shall be
payable monthly in arrears no later than the tenth (10th) day of the month
immediately following such calendar month. ARTICLE III ALLOCATIONS AND
DISTRIBUTIONS Section 3.1 Allocations (a) GENERAL ALLOCATIONS OF PROFITS AND
LOSSES. Except as otherwise provided in Section 3.4 hereof, items of profit,
income, gain, loss, deduction and tax credit recognized by the Company in
accordance with the method of accounting and the books and records of the
Company as in effect from time to time shall be allocated to and among the
Members, prior to any distributions of any Operating Profit attributable
thereto, in a manner such that the Capital Account of each Member, immediately
after making such allocation, is as nearly as possible equal to the excess of
(a) the distributions that would be made to such Member if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their Book
Value, all Company liabilities were satisfied (limited with respect to each
nonrecourse liability to the fair market value of the assets securing such
liability), and the net assets of the Company were distributed pursuant to
Section 6.2(a) of this Agreement to the Members immediately after making such
allocation, over (b) such Member’s share, if any, of items of Company profit,
income, gain, loss, deduction and tax credit specially allocated to such Member
pursuant to the provisions of Section 3.4 hereof. (b) TRANSFER. All items of
profit, income, gain, loss, deduction, and credit allocable to any Membership
Interest that may have been transferred shall be allocated between the
transferor and the transferee based on the portion of the calendar year during
which each was recognized as owning that Membership Interest, without regard to
the results of Company operations during any particular portion of that calendar
year and without regard to whether cash distributions were made to the
transferor or the transferee during that calendar year; provided, however, that
this allocation must be made in accordance with a method permissible under
Section 706 of the Code and the Treasury Regulations thereunder. Section 3.2
Distributions of Net Operating Profits To the extent the Company has available
cash (as determined by the Board of Managers), the Company shall distribute Net
Operating Profits to the Members at such times, and in such amounts, as may be
determined by the Board of Managers; provided, that to the extent the Company
has available cash (as determined by the Board of Managers) the Company shall
distribute Net Operating Profits in accordance with this Section 3.2 not less
frequently than once per year. Notwithstanding the foregoing, the Company shall
maintain and withhold from such distributions of Net Operating Profits a cash
reserve in the amount determined by the Board of Managers to be sufficient to
meet the working capital requirements of the Company (“Retained Cash”);
provided, that the Members agree that a cash reserve equal to sixty-two percent
(62%) of the amount of cumulative aggregate Net Operating Profits (determined
without consideration of such cash reserve, and calculated from the Effective
Date through the date of such 12



--------------------------------------------------------------------------------



 
[exhibit102013.jpg]
determination) shall be retained unless approved unanimously by the Board of
Managers, except that the Retained Cash shall not exceed a total amount of
$4,000,000.00 unless unanimously approved by the Board of Managers.
Notwithstanding the frequency or amounts of distributions, Net Operating Profits
which are distributed to the Members shall be distributed as follows: (a) First,
to the Members pro rata in accordance with their respective then Undistributed
Preferred Return, in such amounts and until such times as each Member’s
Undistributed Preferred Return has been reduced to zero (0); (b) Next, to the
Members pro rata in accordance with the Members’ proportionate Unreturned
Capital Contributions in such amounts, and until such time, as each Member’s
Unreturned Capital Contributions have been reduced to zero (0); and (c)
Thereafter, to the Members pro rata in accordance with their respective
Percentage Interests. As used herein (i) the term “Undistributed Preferred
Return” shall mean, as to each Member, the aggregate Preferred Return accrued
with respect to such Member’s Unreturned Capital Contributions reduced by the
aggregate distributions to such Member from the Company pursuant to Sections
3.2(a) and 6.2(a)(i) hereof; and (ii) the term “Preferred Return” shall mean,
with respect to each Member, a cumulative return of thirteen and 85/100 percent
(13.85%), compounded annually, on such Member’s Unreturned Capital Contributions
outstanding from time to time. Section 3.3 Withheld Amounts Notwithstanding any
other provision of this Article III to the contrary, each Member hereby
authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company with respect to the Member as
a result of the Member’s participation in the Company; if and to the extent that
the Company shall be required to withhold or pay any such taxes, such Member
shall be deemed for all purposes of this Agreement to have received a payment
from the Company as of the time such withholding or tax is paid, which payment
shall be deemed to be a distribution with respect to such Member’s Membership
Interest to the extent that the Member (or any successor to such Member’s
Membership Interest) is then entitled to receive a distribution. To the extent
that the aggregate amount of such payments to a Member for any period exceeds
the distributions to which such Member is entitled for such period, the amount
of such excess shall be considered a loan from the Company to such Member. Such
loan shall bear interest (which interest shall be treated as an item of income
to the Company) at the prevailing prime interest rate published from time to
time by The Wall Street Journal until discharged by such Member by repayment,
which may be made by the Company out of distributions to which such Member would
otherwise be subsequently entitled. Any withholdings authorized by this Section
3.3 shall be made at the maximum applicable statutory rate under the applicable
tax law unless the Company shall have received an opinion of counsel or other
evidence satisfactory to the Board of Managers to the effect that a lower rate
is applicable, or that no withholding is applicable. Section 3.4 Limitations on
Allocations (a) MINIMUM GAIN CHARGEBACK. Notwithstanding any provision of this
Article III, if there is a net decrease in Company minimum gain during any
fiscal year or other 13



--------------------------------------------------------------------------------



 
[exhibit102014.jpg]
period, prior to any other allocation pursuant hereto, each Member shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount and manner required by Treasury
Regulation Sections l.704-1(b)(4)(iv) and Section 1.704-2. Notwithstanding any
provision of this Article III, if there is a net decrease in partner nonrecourse
debt minimum gain, any Member with a share of that partner nonrecourse debt
minimum gain as of the beginning of such year shall be allocated items of income
and gain for the year (and, if necessary, for succeeding years) equal to that
Member’s share of the net decrease in the partner nonrecourse debt minimum gain,
as provided in Treasury Regulation Section l.704-2(i)(4). (b) QUALIFIED INCOME
OFFSET. Any Member who unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704- 1(b)(2)(ii)(d)(4),
(5) or (6) that causes or increases a negative balance in its Capital Account
beyond the sum of the amount of such Member’s obligation to restore its deficit
Capital Account plus its share of minimum gain shall be allocated items of
income and gain sufficient to eliminate such increase or negative balance caused
thereby, as quickly as possible, to the extent required by such Treasury
Regulation. (c) GROSS INCOME ALLOCATION. If any Member has a deficit Capital
Account at the end of any Company fiscal year which is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to any provision of
this Agreement and (ii) the amount such Member is deemed to be obligated to
restore pursuant to Treasury Regulation Section 1.704-2, each such Member shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 3.4(c) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article III have been made as if this Section 3.4(c) were
not in this Agreement. (d) SECTION 704(b) LIMITATION. Notwithstanding any other
provision of this Agreement to the contrary, no allocation of any item of income
or loss shall be made to a Member if such allocation would not have “economic
effect” pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii) or otherwise
be in accordance with its interest in the Company within the meaning of Treasury
Regulation Sections l.704-1(b)(3) and 1.704-2. To the extent an allocation
cannot be made to a Member due to the application of this Section 3.4(d), such
allocation shall be made to the other Member(s) entitled or required to receive
such allocation hereunder. (e) CURATIVE ALLOCATIONS. Any allocations of items of
income, gain, or loss pursuant to Sections 3.4(a)-(d) hereof shall be taken into
account in computing subsequent allocations pursuant to this Article III, so
that the net amount of any items so allocated and the income, losses and other
items allocated to each Member pursuant to this Article III shall, to the extent
possible, be equal to the net amount that would have been allocated to each
Member had no allocations ever been made pursuant to Sections 3.4(a)-(d) hereof.
Section 3.5 Intentionally Deleted. Section 3.6 Return of Other Distributions.
Unless otherwise required by law which may not be waived or modified pursuant to
such law’s terms, it is the intent of the Company and all Members that no Member
shall be obligated 14



--------------------------------------------------------------------------------



 
[exhibit102015.jpg]
to return any distribution to or for the account of the Company or any creditor
of the Company. The payment of any money or distribution of any property to a
Member shall be deemed to be a compromise, and the Member receiving any such
money or property shall not be required to return any such money or property to
the Company or any creditor of the Company. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Member is obligated to return amounts previously wrongfully distributed to such
Member, such obligation shall be the sole responsibility of the Member who
received such distributions. ARTICLE IV MANAGEMENT OF BUSINESS AND AFFAIRS OF
THE COMPANY Section 4.1 Management of Business and Affairs of the Company. (a)
Except as specifically provided otherwise in this Agreement, and regardless of
any approval rights as may be provided in the Texas Act, the exclusive authority
to manage, control and operate the Company shall be vested collectively in the
individuals, who need not be Members, elected by the Members as managers of the
Company (the “Managers”) in accordance with this Agreement provided, that the
Managers elected by the Members are the persons named as Managers on Schedule A
to this Agreement. As of the Effective Date the number of Managers is three (3)
Managers, which number may be hereafter increased or decreased by the Members.
All powers of the Company may be exercised by or under the authority of the
Managers acting collectively, and not individually (the “Board of Managers”).
Except as specifically provided otherwise in this Agreement, the Board of
Managers shall have full and exclusive right, power and authority to manage the
affairs of the Company and make all decisions with respect thereto without the
requirement of any consent or approval by the Members, including, without
limitation, to the fullest extent permitted by law, authorizing or taking any
actions for which the unanimous consent of the Members is required under the
Texas Act. (b) Each of the JBGL Member Group and the Pasquinelli Member Group,
in its or their discretion, shall be entitled to remove and replace any one or
more of the Managers it elected or appointed pursuant to Section 4.3 or this
Section 4.1(b) hereof at any time, with or without cause, during the existence
of the Company; provided, that any removal or replacement of any Manager
appointed by the Pasquinelli Member Group is subject to the approval of the JBGL
Managers, and further is subject to the provisions of Section 4.3(a) hereof. The
names of the Managers of the Company who are hereby appointed to serve on and
after the date of this Agreement, and who will serve until their resignation or
until their successors are appointed are set forth on Schedule A attached hereto
along with the name of the Member that elected each Manager. (c) Except as
expressly provided in this Agreement, and regardless of any approval rights as
may be provided in the Texas Act, the affirmative vote of a majority of the
Managers shall be considered the act of the Managers with respect to any event.
Except as expressly provided in this Agreement, no Manager shall be permitted to
act without the affirmative vote of a majority of the Managers. Notwithstanding
any provision of this Agreement, and regardless of any approval rights as may be
provided the Texas Act, the consent of all of the Members shall be required for
the Company, or any other Person on behalf of the Company or any Subsidiary, as
the case may be, to do any of the following: (i) do any act in contravention of
this Agreement; 15



--------------------------------------------------------------------------------



 
[exhibit102016.jpg]
(ii) subject to Section 6.1(a)(i-ii), do any act which would make it impossible
to carry on the ordinary business or the Primary Business of the Company, or is
otherwise inconsistent with the Primary Business of the Company; (iii) possess
Company or Subsidiary property, or assign rights in Company or Subsidiary
property, other than for a Company purpose; (iv) except as to (A) the Management
Agreements, (B) any agreement by which JBGL or one of its Affiliates provides
financing or agrees to provide funding to the Company or any of its
Subsidiaries, including, without limitation, the Loan Agreement, any
construction loans, and the Contribution Agreement Loans, or (C) any agreement
by which JBGL or one of its Affiliates sells lots or agrees to sell lots to the
Company or any of its Subsidiaries (“Lot Contracts”), enter into any contracts
or agreements with any Member or any relatives or Affiliates of any Member.
Section 4.2 Officers. (a) EXECUTIVE AND OTHER OFFICERS. Except as provided in
Section 4.2(b) hereof, the Board of Managers shall designate one or more
officers of the Company (each an “Officer” and collectively, the “Officers”) for
the purpose of managing the day-to-day operations of the Company. The Officers
shall have the powers set forth in this Agreement. The Company shall have a
President, a Secretary, and a Treasurer. The Company may also have one or more
Vice-Presidents (including, without limitation, Executive Vice Presidents and
Senior Vice Presidents), assistant officers, and subordinate officers as may be
established by the Board of Managers. A person may hold more than one office in
the Company. The Officers may also be, but do not need to be, Managers of the
Company. (b) OFFICERS. The names of the Officers serving the Company on and
after the date of this Agreement and the capacities in which they serve, until
their successors are elected or appointed, are set forth on Schedule A attached
hereto, without the need for further designation or approval. (c) PRESIDENT.
Unless otherwise provided by resolution of the Board of Managers, the President
of the Company shall preside at all meetings of the Board of Managers and of the
Members at which he or she shall be present. The President of the Company shall
be the chief executive officer and chief operating officer of the Company and
shall perform the duties customarily performed by chief executive officers and
chief operating officers. Subject to Section 4.9 of this Agreement, the
President of the Company may execute, in the name and on behalf of the Company,
all authorized deeds, mortgages, bonds, contracts or other instruments, except
in cases in which the signing and execution thereof shall have been expressly
delegated to some other officer or agent of the Company. In general, the
President of the Company shall perform such other duties customarily performed
by a president of a corporation and shall perform such other duties and have
such other powers as are from time to time assigned to him or her by the Board
of Managers. (d) VICE-PRESIDENTS. The Vice-President or Vice-Presidents
(including, without limitation, Executive Vice Presidents and Senior Vice
Presidents), at the request of the President of the Company, or in the
President’s absence or during his or her inability to act, shall perform the
duties and exercise the functions of the President of the Company, and when so
acting shall have the powers of the President of the Company. If there be more
than one Vice-President, the 16



--------------------------------------------------------------------------------



 
[exhibit102017.jpg]
Board of Managers may determine which one or more of the Vice-Presidents shall
perform any of such duties or exercise any of such functions, or if such
determination is not made by the Board of Managers, the President of the Company
may make such determination; otherwise any of the Vice-Presidents may perform
any of such duties or exercise any of such functions. Each Vice-President shall
perform such other duties and have such other powers, and have such additional
descriptive designations in their titles (if any), as are from time to time
assigned to them by the Board of Managers or the President of the Company. (e)
SECRETARY. The Secretary shall keep the minutes of the meetings of the Members,
of the Board of Managers and of any committees, in books provided for the
purpose; he or she shall see that all notices are duly given in accordance with
the provisions hereof or as required by law; he or she shall be custodian of the
records of the Company; he or she may witness any document on behalf of the
Company, the execution of which is duly authorized, see that the Company seal is
affixed where such document is required or desired to be under its seal, and,
when so affixed, may attest the same. In general, the Secretary shall perform
such other duties customarily performed by a secretary of a corporation, and
shall perform such other duties and have such other powers as are from time to
time assigned to him or her by the Board of Managers or the President of the
Company. (f) TREASURER. The Treasurer shall have charge of and be responsible
for all funds, securities, receipts and disbursements of the Company, and shall
deposit, or cause to be deposited, in the name of the Company, all moneys or
other valuable effects in such banks, trust companies or other depositories as
shall, from time to time, be selected by the Board of Managers; he or she shall
render to the President of the Company and to the Board of Managers, whenever
requested, an account of the financial condition of the Company. In general, the
Treasurer shall perform such other duties customarily performed by a treasurer
of a corporation, and shall perform such other duties and have such other powers
as are from time to time assigned to him or her by the Board of Managers or the
President of the Company. (g) ASSISTANT AND SUBORDINATE OFFICERS. The assistant
and subordinate officers of the Company are all officers below the office of
Vice-President, Secretary, or Treasurer. The assistant or subordinate officers
shall have such duties as are from time to time assigned to them by the Board of
Managers or the President of the Company. (h) ELECTION, TENURE AND REMOVAL OF
OFFICERS. The Board of Managers shall elect the Officers of the Company;
provided, that upon the execution of this Agreement, the initial Officers of the
Company shall be as set forth in Schedule A of this Agreement. The Board of
Managers may from time to time authorize any committee or Officer to appoint
assistant and subordinate officers. All Officers shall be elected or appointed
to hold their offices, respectively until their successors are elected or
appointed or, if earlier, until their death, resignation or removal from office;
provided, that the Board of Managers (or, as to any assistant or subordinate
officer, any committee or Officer authorized by the Board of Managers) may
remove an Officer at any time, with or without cause. The removal of an Officer
shall not prejudice any of his or her contract rights. Election or appointment
of an Officer, employee or agent shall not of itself create contract rights. The
Board of Managers (or, as to any assistant or subordinate officer, any committee
or Officer authorized by the Board of Managers) may fill a vacancy which occurs
in any office for the unexpired portion of the term. (i) COMPENSATION. The Board
of Managers shall have power to fix the salaries and other compensation and
remuneration, of whatever kind, of all Officers of the Company. No 17



--------------------------------------------------------------------------------



 
[exhibit102018.jpg]
Officer shall be prevented from receiving such salary by reason of the fact that
he or she is also a Manager of the Company. The Board of Managers may authorize
any committee or Officer, upon whom the power of appointing assistant and
subordinate officers may have been conferred to fix the salaries, compensation
and remuneration of such assistant and subordinate officers. Section 4.3 Board
of Managers Election and Meetings. (a) ELECTION AND TENURE OF MANAGERS. At each
annual meeting, or at each special meeting called for that purpose, the Members
shall elect Managers, in the manner hereinafter provided, to hold office until
the next annual meeting and until their successors are elected and qualify, or
until their earlier death, resignation or removal from office. Managers may, but
need not, be Members of the Company. Unless otherwise unanimously approved by
the Members, (i) the Board of Managers of the Company and each Subsidiary shall
consist of a total of three (3) Managers, and (ii) two (2) of such Managers
shall be elected by JBGL (the “JBGL Managers”) and, except as otherwise provided
herein, one (1) of such Managers shall be elected by the Pasquinelli Member
Group (the “Pasquinelli Manager”). Regardless of any other provision of this
Agreement to the contrary, including this Section 4.3(a) or Section 4.3(b), the
Pasquinelli Member Group shall have no right to remove the Pasquinelli Manager
from the Board of Managers of the Company or any Subsidiary without the prior
written consent of the JBGL Managers (acting on behalf of the Company as the
sole member of the Subsidiary, in the case of a Subsidiary), and any Manager
appointed or elected to the Board of Managers of the Company or any Subsidiary
by the Pasquinelli Member Group is subject to the approval of the JBGL Managers
(acting on behalf of the Company as the sole member of the Subsidiary, in the
case of a Subsidiary). The Board of Managers may remove the Pasquinelli Manager
from the Board of Managers of the Company and/or any Subsidiary at any time
after the occurrence of a Removal Event (as defined below), in which event the
Pasquinelli Member Group shall have thirty (30) days to elect a new Pasquinelli
Manager to the Board of Managers of the Company and any Subsidiary (subject to
the approval of JBGL), and if it fails to do so within such thirty (30) day
period the JBGL Managers may elect the Pasquinelli Manager; provided, however,
that if an Event of Dissociation (as hereinafter defined) has occurred as to any
member of the Pasquinelli Member Group or no Member is a member of the
Pasquinelli Member Group, then upon any removal of the Pasquinelli Manager from
the Board of Managers of the Company or any Subsidiary as a result of an Event
of Dissociation, JBGL shall have the right to elect the replacement Pasquinelli
Manager to the Board of Managers of the Company and the JBGL Managers (acting on
behalf of the Company as the sole member of the Subsidiary, in the case of a
Subsidiary) shall have the right to elect the replacement Pasquinelli Manager to
the Board of Managers of each Subsidiary. A “Removal Event” shall mean: (i) A
material violation of any other provisions of this Agreement or the company
agreement of any Subsidiary by the Pasquinelli Manager or the President of the
Company or any Subsidiary which causes material economic harm to the Company or
any Subsidiary and which is not cured within thirty (30) days after written
notice to such Pasquinelli Manager by the JBGL Managers; (ii) Any act of gross
negligence on the part of the Pasquinelli Manager or the President of the
Company or any Subsidiary causing material damage to the Company or any Member;
(iii) Any act of fraud, theft or willful misconduct committed by the Pasquinelli
Manager or the President of the Company against the Company, its Subsidiaries or
18



--------------------------------------------------------------------------------



 
[exhibit102019.jpg]
any of the other Members in connection with the operation of the Company; (iv)
The conviction of BP or the Pasquinelli Manager of a felony; or (v) The
occurrence of any Event of Dissociation. (b) VACANCY ON BOARD OF MANAGERS.
Subject to Section 4.3(a) above, each Member shall elect a successor to fill a
vacancy on the Board of Managers that results from the death, resignation, or
removal from office of any Manager that such Member elected. Subject to Section
4.3(a), a Manager elected by such Member to fill a vacancy which results from
the removal of a Manager shall serve for the balance of the term of the removed
Manager. (c) REGULAR MEETINGS. After each meeting of the Members at which
Managers shall have been elected, the Board of Managers shall meet as soon as
practicable for the purpose of organization and the transaction of other
business. In the event that no time and place are specified by resolution of the
Board of Managers or the President (with notice in accordance with Section
4.3(e) hereof), the Board of Managers shall meet immediately following the close
of, and at the place of, such Members meeting. Any other regular meeting of the
Board of Managers shall be held on such date and at any place as may be
designated from time to time by the Board of Managers. (d) SPECIAL MEETINGS.
Special meetings of the Board of Managers may be called at any time by the
President or by any Manager. A special meeting of the Board of Managers shall be
held on such date and at any place as may be designated from time to time by the
Board of Managers. In the absence of a designation, such meeting shall be held
at such place as may be designated in the call. (e) NOTICE OF MEETING. Except as
provided in Section 4.3(c) hereof, the Secretary shall give notice to each
Manager of each regular and special meeting of the Board of Managers. The notice
shall state the time, place and purpose of the meeting. Notice is given to a
Manager when it is delivered personally to him or her, left at his or her
residence or usual place of business, or sent by email, telephone (including
voicemail), or text message, at least seventy- two (72) hours before the time of
the meeting or, in the alternative by mail to his or her address as it shall
appear on the records of the Company, at least seventy-two (72) hours before the
time of the meeting. Unless a resolution of the Board of Managers provides
otherwise, the notice need not state the business to be transacted at or the
purposes of any regular meeting of the Board of Managers. No notice of any
meeting of the Board of Managers need be given to any Manager who attends,
except where a Manager attends a meeting for the express purpose of objecting to
the transaction of any business because the meeting is not lawfully called or
convened, or to any Manager who, in a writing executed and filed with the
records of the meeting either before or after the holding thereof, waives such
notice. Any meeting of the Board of Managers, regular or special, may adjourn
from time to time to reconvene at the same or some other place, and no notice
need be given of any such adjourned meeting other than by announcement. (f)
ACTION BY MANAGERS. Unless this Agreement requires a greater proportion, the
action of a majority of the Managers present at a meeting at which a quorum is
present is the action of the Board of Managers; provided, however, that so long
as Jim Brickman is one of the JBGL Managers, such majority must include Jim
Brickman, or any other Manager as may be designated by JBGL. A majority of the
entire Board of Managers shall constitute a quorum for the transaction of
business. In the absence of a quorum, the Managers present by 19



--------------------------------------------------------------------------------



 
[exhibit102020.jpg]
majority vote and without notice other than by announcement may adjourn the
meeting from time to time until a quorum shall be present. At any such adjourned
meeting at which a quorum shall be present, any business may be transacted which
might have been transacted at the meeting as originally notified. Any action
required or permitted to be taken at a meeting of the Board of Managers may be
taken without a meeting, if a written consent which sets forth the action is
signed by at least a majority of the members of the entire Board of Managers;
provided, however, that so long as Jim Brickman is one of the JBGL Managers,
such majority must include Jim Brickman, or any other Manager as may be
designated by JBGL. (g) MEETING BY CONFERENCE TELEPHONE. Members of the Board of
Managers may participate in a meeting by means of a conference telephone or
similar communications equipment if all persons participating in the meeting can
hear and speak to each other. Participation in a meeting by these means
constitutes presence in person at a meeting. Section 4.4 No Participation of
Members in Business and Affairs of the Company. No Member, in his or her
capacity as such, shall have any authority or right to act for or bind the
Company or to participate in or have any control over Company business, except
for (i) such rights to consent to or approve of the actions and decisions of the
Board of Managers as are expressly provided for in this Agreement, and any other
rights granted to the Members in this Agreement, and (ii) such authority to act
for and bind the Company as the Board of Managers may, from time to time and in
the exercise of its sole discretion, delegate to such Member in writing. Section
4.5 Other Business of Members and Managers. Except as otherwise provided in
Section 9.2 hereof, the Non-Competition and Non-Disclosure Agreement dated to be
effective as of April 1, 2012, by and among the Company, CB JENI, BP, and JBGL,
or as may otherwise be agreed in writing and notwithstanding any other duty
existing at law or in equity, any Member or Manager and any Affiliate of any
Member or Manager may engage in or possess an interest in other business
ventures of any nature or description (including business ventures which compete
and/or conflict with the current or future business of the Company)
independently or with others, and neither the Company nor any Member or Manager
shall have any rights in or to such independent ventures or the income or
profits derived therefrom, and, to the fullest extent permitted by law, such
activities shall not be construed as a breach of any duty of loyalty or other
duty to the other Members and Managers or the Company. Section 4.6
Indemnification and Exculpation. (a) The Company shall indemnify (i) its
Members, Managers and Officers to the fullest extent permitted by law,
including, without limitation, the advance of expenses under the procedures and
to the fullest extent permitted by law, and (ii) other employees and agents of
the Company to such extent as shall be authorized by the Board of Managers and
is permitted by law. The foregoing rights of indemnification shall not be
exclusive of any other rights to which those seeking indemnification may be
entitled. The Board of Managers may take such action as is necessary to carry
out these indemnification provisions and is expressly empowered to adopt,
approve and amend from time to time such resolutions or contracts implementing
such provisions or such further indemnification arrangements as may be permitted
by law. No 20



--------------------------------------------------------------------------------



 
[exhibit102021.jpg]
amendment of this Agreement or repeal of any of the provisions thereof shall
limit or eliminate the right to indemnification provided hereunder with respect
to acts or omissions occurring prior to such amendment or repeal. The
indemnification shall be payable solely from the assets of the Company and no
Member, Manager or Officer shall have any personal liability therefor. (b) To
the fullest extent permitted by Texas statutory or decisional law, as amended or
interpreted, no Member, Manager or Officer of the Company shall be personally
liable to the Company or any Members for money damages. No amendment of this
Agreement or repeal of any of their respective provisions shall limit or
eliminate the limitation on liability provided to the Members, Managers and
Officers hereunder with respect to any act or omission occurring prior to such
amendment or repeal. (c) No Member, Manager or Officer, nor their Affiliates,
nor any of their respective officers, directors, shareholders, partners,
employees, representatives or agents (each, a “Covered Person” and collectively,
the “Covered Persons”) shall be liable to the Company or any other Person who
has an interest in the Company and is bound by this Agreement for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Covered Person in good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person by this Agreement, except that this Section 4.6(c) shall not
exculpate a Covered Person from liability for any such loss, damage or claim
incurred by reason of such Covered Person’s willful misconduct, bad faith or
gross negligence. (d) To the extent that, at law or in equity, a Covered Person
has duties (including fiduciary duties) and liabilities relating thereto to the
Company or to any Member, any such Covered Person acting under this Agreement
shall not be liable to the Company or to any Member for its good faith reliance
on the provisions of this Agreement. The provisions of this Agreement to the
extent that they restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the Members and Managers
to replace such other duties and liabilities of such Covered Person. (e)
Whenever in this Agreement a Member is permitted or required to make a decision
(i) in its “sole discretion” or “discretion” or under a grant of similar
authority or latitude, the Member shall be entitled to consider only such
interests and factors as it desires, including its own interests, and shall have
no duty or obligation to give any consideration to any interest of or factors
affecting the Company or any other Member, or (ii) in its “good faith” or under
another express standard, the Member shall act under such express standard and
shall not be subject to any other or different standards imposed by this
Agreement or any other agreement contemplated herein or by relevant provisions
of law or in equity or otherwise. Section 4.7 Tax Matters Member; Partnership
Representative. (a) Appointment. The Members hereby appoint JBGL as the “tax
matters partner” (as defined in Code Section 6231 prior to its amendment by the
Bipartisan Budget Act of 2015 (“BBA”)) (the “Tax Matters Member”). For tax years
beginning on or after January 1, 2018, the Members hereby appoint the President
as the “partnership representative” (the “Partnership Representative”) as
provided in Code Section 6223(a) (as amended by the BBA). 21



--------------------------------------------------------------------------------



 
[exhibit102022.jpg]
(b) Tax Examinations and Audits. The Tax Matters Member and Partnership
Representative are each authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by taxing authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services and costs
associated therewith. Each Member agrees that such Member will not independently
act with respect to tax audits or tax litigation of the Company, unless
previously authorized to do so in writing by the Tax Matters Member or
Partnership Representative, which authorization may be withheld by the Tax
Matters Member or Partnership Representative in its sole and absolute
discretion. For any year in which the TEFRA audit rules of Code Sections 6221
through 6234 (prior to amendment by the BBA) apply, the Tax Matters Member shall
take such action as is necessary to cause each Member to become a notice partner
within the meaning of Code Section 6231(a)(8) (prior to amendment by the BBA).
The Tax Matters Member or Partnership Representative shall promptly notify the
Member(s) if any tax return of the Company is audited and upon the receipt of a
notice of final partnership administrative adjustment or final partnership
adjustment. Without the consent of a majority of the Members, the Tax Matters
Member or Partnership Representative shall not extend the statute of
limitations, file a request for administrative adjustment, file suit relating to
any Company tax refund or deficiency or enter into any settlement agreement
relating to items of income, gain, loss or deduction of the Company with any
taxing authority. (c) Income Tax Elections. Except as otherwise provided herein,
the Tax Matters Member and Partnership Representative shall each have discretion
to make any income tax election it deems advisable on behalf of the Company;
provided, that the Tax Matters Member or Partnership Representative will make an
election under Section 754 of the Code, if requested in writing by the Member(s)
holding a majority of the outstanding Membership Interests. All determinations
as to tax elections and accounting principles shall be made solely by the Tax
Matters Member or Partnership Representative. (d) BBA Elections and Procedures.
In the event of an audit of the Company that is subject to the partnership audit
procedures enacted under Section 1101 of the BBA (the “BBA Procedures”), the
Partnership Representative, in its sole discretion, shall have the right to make
any and all elections and to take any actions that are available to be made or
taken by the Partnership Representative or the Company under the BBA Procedures
(including any election under Code Section 6226 as amended by the BBA). If an
election under Code Section 6226(a) (as amended by the BBA) is made, the Company
shall furnish to each Member for the year under audit a statement of the
Member’s share of any adjustment set forth in the notice of final partnership
adjustment, and each Member shall take such adjustment into account as required
under Code Section 6226(b) (as amended by the BBA). (e) Tax Returns and Tax
Deficiencies. Each Member agrees that such Member shall not treat any Company
item inconsistently on such Member’s federal, state, foreign or other income tax
return with the treatment of the item on the Company’s return. Any deficiency
for taxes imposed on any Member (including penalties, additions to tax or
interest imposed with respect to such taxes and any tax deficiency imposed
pursuant to Code Section 6226 as amended by the BBA) will be paid by such Member
and if required to be paid (and actually paid) by the Company, will be
recoverable from such Member. To the extent that the Partnership Representative
does not make an election under Code Section 6221(b) or Code Section 6226 (each
as amended by the BBA), the Company shall use commercially reasonable efforts to
(i) 22



--------------------------------------------------------------------------------



 
[exhibit102023.jpg]
make any modifications available under Code Section 6225(c)(3), (4), and (5), as
amended by the BBA, and (ii) if requested by a Member, provide to such Member
information allowing such Member to file an amended federal income tax return,
as described in Code Section 6225(c)(2) as amended by the BBA, to the extent
such amended return and payment of any related federal income taxes would reduce
any taxes payable by the Company. (f) Resignation. The Tax Matters Member or
Partnership Representative may resign at any time. Upon such resignation, the
holders of a majority of the Membership Interests of the Company shall appoint a
new Tax Matters Member or Partnership Representative.” Section 4.8 Current
Company Budget and Plan. (a) Not later than November 15 of every year, or such
other date as determined by the Board of Managers, the President of the Company
shall submit to the Board of Managers for approval, a proposed Current Company
Budget and Plan for the twelve (12) month period commencing on January 1 of the
next year, or such other period as may be determined by the Board of Managers.
The proposed Current Company Budget and Plan shall include, among other matters,
the projected Funding Amount to be outstanding from time to time during such
year (giving consideration to, among other things, projected construction and
sales of homes). The approval of the Current Company Budget and Plan shall not
obligate JBGL or any of its Affiliates to loan or otherwise advance any portion
of such projected Funding Amount; provided, if JBGL or any of its Affiliates
elects to make any such loans to the Company or any of its Subsidiaries, such
loans shall be on terms and conditions acceptable to JBGL (or other terms and
conditions unanimously approved by the Board of Managers). Within thirty (30)
days after receipt of the proposed Current Company Budget and Plan, the Board of
Managers shall approve, reject or comment upon the proposed Current Company
Budget and Plan and the parties shall endeavor to resolve all differences within
fifteen (15) days thereafter. The Board of Managers may at any time and for any
reason amend the Current Company Budget and Plan. In the event that prior to
December 31 of any year, the proposed Current Company Budget and Plan for the
next year has not been approved by the Board of Managers, the Company shall
continue to operate in compliance with the then Current Company Budget and Plan
(but subject to Section 4.8(b) below and Section 5.1(c)), subject only to
changes to reflect actual increases in taxes, insurance premiums and debt
service payments on any approved Company financings, until approval of the
proposed Current Company Budget and Plan. (b) Notwithstanding anything to the
contrary contained in this Agreement, the Company shall be entitled to make
expenditures in any budget year for any line item in excess of those contained
in a Current Company Budget and Plan equal to five percent (5%) in excess of the
amount set forth in the Current Company Budget and Plan for such line item,
provided (i) the aggregate line item increases do not exceed Fifty Thousand and
No/100 Dollars ($50,000) in any budget year and the President of the Company
promptly informs each Manager of such increased expenditure, and (ii) that such
excess shall in no way increase the Funding Amount. The President of the
Company, in his good faith judgment, shall also be entitled to make emergency
expenditures for items not approved in a Current Company Budget and Plan where
such expenditures are immediately (i) necessary for the preservation or the
safety of any property or assets of the Company, or to avert immediate danger to
life at any property owned, leased or operated by the Company, or (ii) required
by any judicial or governmental authority having jurisdiction over any
properties or assets of the Company; provided, that in no event shall any such
expenditures be made to any member of the Pasquinelli Member Group or any
Affiliate of the Pasquinelli Member Group. If the President of the Company makes
any such emergency 23



--------------------------------------------------------------------------------



 
[exhibit102024.jpg]
expenditures, it shall promptly inform each Manager of such expenditures.
Additionally, the President of the Company shall promptly report to each Manager
any event, circumstance, condition or situation which will result in or cause
the Company to incur expenditures materially different than those set forth in
the Current Company Budget and Plan, and at such time, if the Board of Managers
approves such expenditures, the expenditures for such line items shall be
treated as if they had always been in the Current Company Budget and Plan, which
shall be deemed amended to include them. Section 4.9 Operations of the Company.
The President of the Company shall have the authority to manage the ordinary day
to day business and affairs of the Company related to the Primary Business,
subject to the then Current Company Budget and Plan of the Company and in
accordance with the provisions of this Section 4.9 and subject to any other
limitations, restrictions or agreements set forth in this Agreement (including,
without limitation, Section 4.1(c) and Section 4.9 of this Agreement or imposed
by the Board of Managers). In furtherance of the foregoing, the President of the
Company, acting on behalf of the Company, with the authority conferred by this
Agreement, and consistent with the Current Company Budget and Plan, shall have
authority and responsibility to perform or cause to be performed the following
duties and obligations to the extent applicable based on the Current Company
Budget and Plan: (a) Update and recommend revisions or amendments to the Current
Company Budget and Plan for the Board of Managers’ review and approval or
disapproval, including any such revisions or amendments as may be necessary so
that the Current Company Budget and Plan sets aside adequate reserves and
accurately reflects all actual and anticipated costs of operating the Primary
Business of the Company. (b) Notify the Board of Managers of matters material to
the business of the Company and render such reports to the Board of Managers as
from time to time any Manager may reasonably request, including at all times and
in any event no less frequently than monthly, keep each Manager informed of
material information relating to the Primary Business of the Company by (i)
notifying each Manager, and delivering to each Manager written copies, of
financial statements of the Company and all material contracts and agreements
entered into by the Company or any Subsidiary, and (ii) notifying each Manager
concerning any other matters material to the Primary Business of the Company or
the Current Company Budget and Plan of which it is aware. (c) Manage and direct
the Primary Business of the Company, including collecting all revenues of the
Company, constructing, marketing, and selling individual residential properties
to homebuyers, paying all expenses of the Company substantially in conformance
with the then Current Company Budget and Plan, advising the Board of Managers in
advance of projected cash needs of the Company, and causing the Company to
operate substantially in accordance with all applicable laws. Notwithstanding
the foregoing, unless approved by the Board of Managers the President of the
Company shall not do any act or take any action which is not part of the
ordinary, day to day operations of the Primary Business of the Company. Without
limitation of the immediately preceding sentence, the President of the Company
shall not do any of the following without the consent of the Board of Managers:
(i) admit any person or entity as a Member of the Company or as a member or
other equity interest holder of any Subsidiary; 24



--------------------------------------------------------------------------------



 
[exhibit102025.jpg]
(ii) consent or approve of any transfer of all or any portion of a Membership
Interest or other equity interest in the Company or any Subsidiary; (iii)
dissolve, wind up, liquidate, or terminate the Company or any Subsidiary; (iv)
except in accordance with the Current Company Budget and Plan, form, or allow
the formation of, a new Subsidiary of the Company; (v) except in accordance with
the Current Company Budget and Plan or except pursuant to the Management
Agreements, the Loan Agreement, the Contribution Agreement Loans, the Lot
Contracts or as expressly provided in this Agreement, pay any compensation to
any Member or Manager or any Affiliate of any Member or Manager; (vi) change the
number of members of the Board of Managers; (vii) amend, modify, repeal, or
restate this Agreement or any Subsidiary Agreement; (viii) except in accordance
with the Current Company Budget and Plan, materially alter or expand the Primary
Business of the Company; (ix) materially change, amend or waive any of the
Management Agreements or allow any Subsidiary to materially change, amend or
waive any of the Management Agreements; (x) except in accordance with the
Current Company Budget and Plan make any investment or allow any Subsidiary to
make any investment which is not consistent with the Primary Business; (xi)
incur any debt for borrowed money, grant any liens on the assets of the Company,
or interest therein, in each case other than as expressly provided by this
Agreement, the Loan Agreement, or the Contribution Agreement Loans; provided,
that the Board of Managers shall not be required to approve any applications for
credit, or the execution thereof, with vendors in the ordinary course of
business (provided, that such applications for credit shall not include property
loans), the incurring of ordinary trade payables or accounts payable on the
account of ordinary and necessary costs and expenses incurred in connection with
the Company, including salaries, fees and expenses for professional advisors and
counsel, officers and employees, which are incurred in the ordinary course of
business and are generally payable within thirty (30) days of the date incurred
and which were approved in a Current Company Budget and Plan; (xii) transfer or
agree to transfer all or substantially all of the assets or business of the
Company or any Subsidiary, or engage in a merger, interest exchange, conversion,
reorganization or any other form of business combination with or into any other
Person; (xiii) with regard to the Company or any Subsidiary (A) make a general
assignment for the benefit of creditors, (B) file a voluntary petition in
bankruptcy, (C) file a petition or answer seeking for itself, any
reorganization, arrangement, composition, readjustment, dissolution, liquidation
or similar relief under any bankruptcy or debtor relief law, 25



--------------------------------------------------------------------------------



 
[exhibit102026.jpg]
(D) file an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in any bankruptcy or
insolvency proceeding brought against it, or (E) seek, consent to or
acquiescence in the appointment of a trustee, receiver or liquidator of any of
the Company, any Subsidiary or of all or any substantial portion of the
Company’s or any Subsidiary’s assets; (xiv) take any action that would cause the
Company or any Subsidiary to become a general partner of or with any Person, or
acquire any stock, partnership interest or other interest in any Person; (xv)
elect any person as a manager of any Subsidiary; or (xvi) operate or maintain an
office or any operations in any state other than Texas, or in any area other
than the Primary Business Area. (d) Notify each Manager, in writing (i.e.
email), if there are any lawsuits, claims and/or legal proceedings that may be
or have been instituted or asserted against the Company. If a claim has been
asserted, attach the claim to the notification. Notwithstanding the foregoing
provisions of this Section 4.9 or any other provision of this Agreement, the
Board of Managers may limit, restrict, remove or expand the authority granted to
the President (or any other officer of the Company) pursuant to this Agreement.
Section 4.10 Key Man Life Insurance. The Company shall apply for and use its
best efforts to obtain Key Man Life Insurance on BP with a death benefit of
$1,000,000.00 (or such other amount as may be unanimously approved by the Board
of Managers). Premiums on any such Key Man Life Insurance policies shall be paid
by the Company, and the Company shall be the beneficiary under such policies.
Section 4.11 Intentionally Deleted. ARTICLE V RESTRICTIONS ON TRANSFERS Section
5.1 Transfer of Membership Interest. (a) Without the prior approval of the Board
of Managers by unanimous consent, which consent shall be at the Board of
Managers’ sole discretion, no Member shall (i) endorse, sell, give, pledge,
encumber, assign, transfer or otherwise dispose of, voluntarily or
involuntarily, or by operation of law (excluding a merger or consolidation),
(including any indirect transfer made by BHCP or the Trust) (hereinafter
referred to as a “Transfer”) all or any part of such Member’s Membership
Interest, or (ii) voluntarily withdraw or retire from the Company as a Member;
provided, however, that JBGL shall have the right to Transfer all or any part of
its Membership Interest to any other entity which is controlled directly or
indirectly by Jim Brickman or Matt Baynham or any entity which is controlled
directly or indirectly by Jim Brickman and Matt Baynham, without such consent of
the Board of Managers. (b) Any attempted Transfer or withdrawal in contravention
of this Agreement shall be void ab initio and shall not bind or be recognized by
the Company. 26



--------------------------------------------------------------------------------



 
[exhibit102027.jpg]
(c) At any time after the occurrence of a Buy-Sell Event throughout the term of
this Agreement, unless such shorter period shall be otherwise provided herein,
as to any member of either Member Group, the Member Group that did not
experience such Buy-Sell Event (the “Offeror Member Group”) may deliver a
written offer (the “Buy-Sell Notice”) to the other Member Group which has
experienced a Buy-Sell Event (the “Offeree Member Group”), to buy from the
Offeree Member Group the entire Membership Interest of each member of the
Offeree Member Group. The Buy-Sell Notice shall (i) be in writing and signed by
each member of the Offeror Member Group; (ii) specify a cash purchase price
(“Overall Purchase Price”) for all of the assets of the Company, as if free and
clear of all loans and other financing; and (iii) specify the other major
economic terms and conditions upon which the Offeror Member Group would be
willing to sell to the Offeree Member Group its entire Membership Interest (and
in each case, under the circumstances described below, those same terms and
conditions to apply to the sale by the Offeree Member Group to the Offeror
Member Group of its Membership Interests). The Offeree Member Group shall have
the right, exercisable by delivery of notice in writing to the Offeror Member
Group within thirty (30) days from the receipt of the Buy-Sell Notice to elect
to either: (i) Sell to the Offeror Member Group the Offeree Member Group’s
entire Membership Interest for a purchase price equal to the amount that the
Offeree Member Group would receive if all Company assets were sold for the
Overall Purchase Price, all existing loans and other indebtedness of the Company
were paid in full, and the remaining proceeds were distributed to the Members
and the Company was liquidated, all as provided in Section 6.2 hereof; or (ii)
Purchase the Offeror Member Group’s entire Membership Interest for a purchase
price equal to the amount that the Offeror Member Group would receive if all
Company assets were sold for the Overall Purchase Price, all existing loans and
other indebtedness of the Company were paid in full, and the remaining proceeds
were distributed to the Members and the Company was liquidated, all as provided
in Section 6.2 hereof. Within thirty (30) days after receipt of the Buy-Sell
Notice, the Offeree Member Group will notify the Offeror Member Group of its
election either to sell its entire Membership Interest to the Offeror Member
Group or to purchase the Offeror Member Group’s entire Membership Interest based
upon the Overall Purchase Price and the other terms and conditions set forth in
the Buy-Sell Notice (as provided in subpart (i) or (ii), as applicable, of
Section 5.1(c) above). If the Offeree Member Group fails to notify the Offeror
Member Group of its election within such thirty (30) day period, the Offeree
Member Group shall be deemed to have elected to sell its entire Membership
Interest upon the terms and conditions of the Buy-Sell Notice. Upon delivery of
the notice specifying such election (or a deemed election arising by the failure
of the Offeree Member Group to notify the Offeror Member Group of its election
within such thirty (30) day period), the Offeror Member Group and the Offeree
Member Group will be obligated to consummate the purchase and sale in accordance
with such election and the provisions of this Section 5.1(c). The closing of any
purchase and sale of Membership Interests under this Section 5.1(c) will occur
on or before the sixtieth (60th) day after the Offeree Member Group has elected
to buy or sell (or a deemed election has occurred as hereinabove provided). Such
closing shall take place at the Principal Office of the Company or at such other
place as the purchasing Member Group and selling Member Group may agree. At such
closing, the purchase price shall be 27



--------------------------------------------------------------------------------



 
[exhibit102028.jpg]
payable by the purchasing Member Group to the selling Member Group, by wire
transfer or such other means as are acceptable to the selling Member Group, upon
the execution, acknowledgement and delivery of all documents, instruments and
agreements that the purchasing Member Group and the Board of Managers determines
to be necessary or appropriate to evidence and render fully effective the sale,
assignment and transfer of the subject Membership Interest by the selling Member
Group, and each member thereof, to the purchasing Member Group; provided,
however, that such documents shall be reasonably consistent with similar
transactions. The purchasing Member Group and selling Member Group will each pay
one-half of any transfer taxes, recording fees, legal fees for preparation of
agreements and instruments and other fees and expenses (including legal and
accounting fees) incurred by the Company in connection with the Transfer of any
interest in the Company under this Section 5.1(c). The purchasing Member Group
and selling Member Group will each pay their own costs and expenses incurred in
connection with any Transfer of any interest in the Company under this Section
5.1(c). If any Member Group brings suit to enforce its right to purchase an
interest in the Company under this Section 5.1(c), the Member Group prevailing
in the suit will be entitled to be reimbursed by the Member Group against whom
an adverse determination ultimately is made for the costs and expenses
(including, without limitation, fees and disbursements of attorneys and other
professional advisors) incurred in connection with the suit. A Member Group who
shall have agreed to purchase the Membership Interest of the other Member Group
under this Section 5.1(c) and subsequently fails to purchase that Membership
Interest in breach of this Agreement will be subject to suit for damages caused
by his breach as well as other available remedies. Each Member agrees and
acknowledges that the purchase price for the Membership Interest to be
transferred to be determined in accordance with, and paid pursuant to, the
provisions of this Section 5.1(c) is fair as to dates used, notices, terms,
price and in all other respects. Each Member waives any right, at law or in
equity that he may have to use any other method to determine the purchase price
in connection with the application of this Section 5.1(c). It is expressly
agreed that the remedy at law for breach of any of the obligations set forth in
this Section 5.1(c) is inadequate in view of (i) the complexities and
uncertainties in measuring the actual damages that would be sustained by reason
of the failure of a Member to comply fully with each of said obligations, and
(ii) the uniqueness of the Company’s business. Accordingly, each of the
aforesaid obligations shall be, and is hereby expressly made, enforceable by
specific performance. The right to purchase or sell provided in this Section
5.1(c) shall be apportioned as between the members of such Member Group pro rata
based upon the Percentage Interest of such Member unless otherwise agreed by the
members of such Member Group. “Buy-Sell Event” shall mean, as to each member of
a Member Group, the occurrence of any of the following: (i) any member of such
Member Group (or in the case of the Pasquinelli Member Group, additionally BP),
shall: (A) make an assignment for the benefit of creditors; (B) file a voluntary
petition in bankruptcy; (C) be adjudicated bankrupt or insolvent; (D) file a
petition or answer seeking for such member any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief pursuant
to any statute, law, or regulation; (E) file an answer or other pleading
admitting or failing to contest the material allegations of a 28



--------------------------------------------------------------------------------



 
[exhibit102029.jpg]
petition filed against such member in any proceeding of this nature; or (F)
seek, consent to, or acquiesce in the appointment of a trustee (in the context
of bankruptcy or a receivership), receiver, or liquidator of the member or of
all or any substantial part of such member’s properties; (ii) if, within one
hundred twenty (120) days after the commencement of any proceeding against any
member of such Member Group seeking the reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief pursuant
to any statute, law, or regulation, the proceeding shall not have been
dismissed, or if within ninety (90) days after the appointment without his
consent or acquiescence of a trustee, receiver, or liquidator of such member of
a Member Group or of all or any substantial part of his properties, the
appointment shall not be vacated or stayed, or within ninety (90) days after the
expiration of any stay, the appointment shall not be vacated; (iii) any member
of such Member Group shall encumber or attempt to encumber his Membership
Interest or any portion thereof without the prior approval required by Section
5.1; (iv) Any member of such Member Group, (or in the case of the Pasquinelli
Member Group, additionally BP), shall die or there shall be entered an order by
a court of competent jurisdiction adjudicating such member of a Member Group (or
in the case of the Pasquinelli Member Group, additionally BP) incompetent to
manage his person or his property, or such member of a Member Group (or in the
case of the Pasquinelli Member Group, additionally BP) having a guardian
appointed for his person; (v) the divorce of a member of such Member Group (or
in the case of the Pasquinelli Member Group, additionally BP), which results in
the direct or indirect transfer of all or any portion of his or her interest in
the Company (or in any Member of the Company) to his or her spouse (or former
spouse); (vi) any member of such Member Group, if an entity, shall dissolve,
liquidate, or wind up; (vii) any member of such Member Group (or in the case of
the Pasquinelli Member Group, additionally BP) being convicted of a felony or
other crime involving moral turpitude; (viii) with respect to any member of the
Pasquinelli Member group, the material violation by BP, any entity controlled by
BP, BHCP, the Trust, or any trust of which BP is a beneficiary or trustee, of
(A) the obligations of BP as President of the Company under Section 4.9 hereof,
(B) any non-compete provision of any agreement benefiting the Company or JBGL,
or (C) any of the Management Agreements (provided, however, that as to the
Management Agreements, the material violation shall be limited to the failure to
pay monies due the Company or its Subsidiaries); (ix) Intentionally Deleted; (x)
As to the JBGL Member Group, solely for a period of 6 months following the date
on which neither Jim Brickman nor Matt Baynham is acting as a Manager of the
Company; 29



--------------------------------------------------------------------------------



 
[exhibit102030.jpg]
(xi) As to the JBGL Member Group, in the event that the Board of Managers
determines to dissolve in accordance with Section 6.1(a)(i) without the consent
of the Pasquinelli Manager, solely for a period of sixty (60) days following
such determination to dissolve. Section 5.2 Admission of Transferee. If a Member
transfers all or any part of such Member’s limited liability company interest in
the Company in accordance with the requirements of Section 5.1 hereof, the
transferee shall be admitted to the Company as a Member of the Company upon its
execution of an instrument, as required by the Board of Managers, signifying
such transferee’s agreement to be bound by the terms and conditions of this
Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately upon execution
of such instrument and, immediately following such admission, the transferor
Member shall cease to be a Member of the Company. Section 5.3 Withdrawal of
Capital or as a Member. Except as expressly provided in this Agreement or as
otherwise agreed by the Members, no Member shall be entitled to withdraw capital
or to receive distributions of or against capital without the prior written
consent of, and upon the terms and conditions agreed upon by, all Members. The
Members have (i) no right under the Texas Act, or otherwise, to withdraw or
resign and receive the fair value of their Membership Interests, and further
hereby waive any dissenters’ rights pursuant to the Texas Act, or otherwise,
(ii) no right to demand or receive any distribution from the Company in any form
other than cash and in accordance with the provisions of this Agreement
concerning distributions, and (iii) no right under the Texas Act to become a
creditor of the Company with respect to distributions owed them. Section 5.4
Dissociation of a Member. (a) Each of the following events shall be an “Event of
Dissociation” (herein so called) with respect to all members of the Pasquinelli
Member Group: (i) Any Buy-Sell Event occurs with respect to any member of the
Pasquinelli Member Group, regardless of whether the JBGL Member Group exercises
its right to send the Buy-Sell Notice pursuant to Section 5.1(c) hereof or any
other rights thereunder, subject to the right of the Pasquinelli Member Group to
receive notice of a Default Buy-Sell Event and the opportunity within thirty
(30) days of such notice to cure such curable Default Buy-Sell Event; (ii) Any
member of the Pasquinelli Member Group shall have a garnishment, lien, charging
order or similar device issued against its interest in the Company; (iii) Any
member of the Pasquinelli Member Group shall breach any other term or condition
of this Agreement which shall not be cured, with respect to monetary defaults,
within ten (10) days, and, with respect to non-monetary defaults that are
curable, within thirty (30) days, unless such curable default cannot reasonably
be cured within such thirty (30) day period, in which event, within ninety (90)
days after notice to such Member of such breach; (iv) Any member of the
Pasquinelli Member Group shall have a judgment 30



--------------------------------------------------------------------------------



 
[exhibit102031.jpg]
awarded against it in any capacity in an amount that would threaten the solvency
of such member of the Pasquinelli Member Group, as determined by the Board of
Managers in its reasonable discretion; (v) Any member of the Pasquinelli Member
Group shall commit any other act in violation of such Member’s duties of good
faith and care to the Company or the other Members; or (vi) such Member shall
have received the consent of the Board of Managers to withdraw from the Company.
(b) If any member of the Pasquinelli Member Group is subject to an Event of
Dissociation, the Pasquinelli Member Group, and each member thereof, shall lose
all Management Rights, and shall have no right to participate in the management
of the business and affairs of the Company; provided, that in such event (i) the
Pasquinelli Member Group shall remain entitled to receive allocations of profit,
income, gain, loss, deduction and tax credit, and distributions of Net Operating
Profits or assets upon liquidation pursuant to Section 6.2 hereof attributable
to its Membership Interest, and (ii) shall remain obligated to pay and perform
all duties, obligations and liabilities of the Pasquinelli Member Group (or
attributable to its Membership Interest) under this Agreement but only to the
extent the same can be performed without Management Rights. (c) If approved by
the Board of Managers, a holder of a Membership Interest without any Management
Rights, including a Member subject to dissociation pursuant to Section 5.4(b)
hereof, may be admitted as a “Substitute Member” and admitted to all the rights
of the Member assigning the Membership Interest or, as the case may be, to which
such Member was entitled prior to dissociation in accordance with Section 5.4(b)
hereof, with the consent of the Board of Managers and all Members other than the
Member with respect to which the Event of Dissociation has occurred, and the
execution and acknowledgment by the Substitute Member of an instrument, as
required by the Board of Managers, signifying such person’s agreement to be
bound by the terms and conditions of this Agreement, which instrument may be a
counterpart signature page to this Agreement. If so admitted, the Substitute
Member shall have all of the rights and powers, and shall be subject to all the
restrictions and liabilities, of the Member assigning the Membership Interest
or, as the case may be, of such Member in the case of dissociation pursuant to
Section 5.4(b). Except as otherwise agreed to by the unanimous consent of the
Members, the admission of a Substitute Member shall not release the Member
assigning the Membership Interest from any liability to the Company which such
assigning Member shall have had prior to such admission. ARTICLE VI DISSOLUTION
OF THE COMPANY Section 6.1 Dissolution. (a) The Company may be dissolved at any
time upon the occurrence of any of the following events (each, a “Dissolution
Event”): (i) the election by the Board of Managers to dissolve, wind-up and
terminate the Company; 31



--------------------------------------------------------------------------------



 
[exhibit102032.jpg]
(ii) the termination of the legal existence of the last remaining Member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member of the Company in the Company unless the
business of the Company is continued in a manner permitted by this Agreement or
the Texas Act; or (iii) the entry of a decree of judicial dissolution under the
Texas Act. (b) Except as and to the extent otherwise provided in Section 5.4
hereof, the Bankruptcy of a Member shall not cause such Member to cease to be a
Member of the Company and upon the occurrence of such an event, the business of
the Company shall continue without dissolution. Notwithstanding any other
provision of this Agreement, the Members waive any right that they might have
under the Texas Act to agree in writing to dissolve the Company upon the
Bankruptcy of such Members. “Bankruptcy” means, with respect to any Member, if
such Member (i) makes an assignment for the benefit of creditors generally, (ii)
files a voluntary petition in bankruptcy, (iii) is adjudged bankrupt or
insolvent, or has entered against it an order for relief, in any bankruptcy or
insolvency proceeding, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation, (v) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against it in any proceeding of this nature, (vi) seeks, consents
to or acquiesces in the appointment of a trustee, receiver or liquidator of the
Member or of all or any substantial part of its properties, or (vii) one hundred
twenty (120) days after the commencement of any proceeding against the Member
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, if the
proceedings have not been dismissed, or if within ninety (90) days after the
appointment without such Member’s consent or acquiescence of a trustee, receiver
or liquidator of such Member or of all or any substantial part of its
properties, the appointment is not vacated or stayed, or within ninety (90) days
after the expiration of any such stay, the appointment is not vacated. (c) Upon
the occurrence of any event that causes the last remaining Member of the Company
to cease to be a Member of the Company (other than upon an assignment by the
Member of all of its limited liability company interest in the Company and the
admission of the transferee pursuant to Sections 5.1 and 5.2), then to the
fullest extent permitted by law, the personal representative of such Member is
hereby authorized to, and shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of such Member in the
Company, agree in writing (i) to continue the Company and (ii) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute Member of the Company, effective as of the occurrence of the
event that terminated the continued membership of the last remaining Member of
the Company. Section 6.2 Liquidation and Termination. (a) Subject to Section
5.1(c)(xi), upon the dissolution of the Company, the Officers and Managers of
the Company shall cause the Company to liquidate by converting the assets of the
Company to cash or its equivalent and arranging for the affairs of the Company
to be wound up with reasonable speed but with a view towards obtaining fair
value for the Company’s assets, and, after satisfaction (whether by payment or
by establishment of reserves therefor) of creditors, including Members who are
creditors, shall distribute the remaining assets to and among the Members as
follows: 32



--------------------------------------------------------------------------------



 
[exhibit102033.jpg]
(i) First, to the Members pro rata in accordance with their respective then
Undistributed Preferred Return, in such amounts and until such times as each
Member’s Undistributed Preferred Return has been reduced to zero (0); (ii) Next,
to the Members pro rata in accordance with the Members’ proportionate Unreturned
Capital Contributions in such amounts, and until such time, as each Member’s
Unreturned Capital Contributions have been reduced to zero (0); and (iii)
Thereafter, to the Members pro rata in accordance with their respective
Percentage Interests. All distributions in kind to the Members shall be made
subject to the liability of each distributee for costs, expenses, and
liabilities theretofore incurred or for which the Company has committed prior to
the date of termination. The distribution of cash and/or property to a Member in
accordance with the provisions of this Section 6.2(a) constitutes a complete
return to the Member of its Capital Contributions and a complete distribution to
the Member of its Membership Interest and all the Company’s property. (b) Each
Member shall look solely to the assets of the Company for all distributions with
respect to the Company and such Member’s capital contribution thereto and share
of profits, gains and losses thereof and shall have no recourse therefor (upon
dissolution or otherwise) against any other Member. (c) The Company shall
terminate when (i) all of the assets of the Company, after payment of or due
provision for all debts, liabilities and obligations of the Company, shall have
been distributed to the Members in the manner provided for in this Agreement,
and (ii) the Certificate of Formation shall have been terminated in the manner
required by the Texas Act. ARTICLE VII BOOKS AND RECORDS; ACCOUNTING, TAX
ELECTIONS, ETC. Section 7.1 Books, Records and Reports. (a) The Company shall
keep correct and complete books and records of its accounts and transactions and
minutes of the proceedings of its Members and Board of Managers and of any
executive or other committee when exercising any of the powers of the Board of
Managers. The books and records of the Company may be in written form or in any
other form which can be converted within a reasonable time into written form for
visual inspection. The original or a certified copy of this Agreement shall be
kept at the principal office of the Company or at such other place designated by
the President of the Company. The books and records of the Company shall be
maintained by the Secretary of the Company and shall be available for
examination by any Member or Manager, or its duly authorized representatives,
during regular business hours. (b) At the request of any Member, the President
of the Company or other appropriate Officer shall prepare or cause to be
prepared and shall furnish to the Members within ninety (90) days of the end of
each fiscal year (i) a balance sheet and report of the receipts, disbursements,
profits or losses of the Company, and each Member’s share of such items for the
fiscal year, and information necessary for the Members to prepare their
respective federal and state income tax returns. The cost of such financial and
tax reports shall be an expense of the Company. The rights of any Member
pursuant to this Section 7.1(b) shall be unaffected by any 33



--------------------------------------------------------------------------------



 
[exhibit102034.jpg]
Dissociation pursuant to Section 5.4 hereof or the occurrence of any Buy-Sell
Event. Section 7.2 Banks Accounts, Checks, Drafts, Etc. The bank accounts for
the Company shall be maintained in accounts in the name of and under the tax
identification number for the Company in such banking institutions as the
Managers or the appropriate Officers shall determine. Any resolutions prepared
by the banking institutions in relation to the opening of such accounts are
hereby adopted as the resolutions of the Board of Managers. All checks, drafts
and orders for the payment of money, notes and other evidences of indebtedness,
issued in the name of the Company, shall be signed by such Officers or such
other Persons as may be authorized by the Board of Managers from time to time.
Section 7.3 Fiscal Year; Methods of Accounting. The fiscal year of the Company
shall be the year ending December 31, unless otherwise determined by the Board
of Managers. The method of accounting to be used in keeping the books of the
Company shall be determined by the Board of Managers in accordance with
applicable law. Section 7.4 Segregation of Moneys; Interest. All moneys received
by the Managers hereunder shall be kept segregated in the Company’s accounts and
may be deposited under such general conditions as may be prescribed by law, and
the Managers shall not be liable for any interest thereon. Furthermore, in no
event shall moneys of the Company be commingled with moneys of the Members or
the Managers. ARTICLE VIII GENERAL PROVISIONS Section 8.1 Binding Provisions.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the heirs, personal representatives, successors and assigns of the Members,
Managers and Officers. Section 8.2 Separability of Provisions. Each provision of
this Agreement shall be considered separable; and if for any reason any
provision or provisions herein are determined to be invalid and contrary to any
existing or future law, such invalidity shall not impair the operation of or
affect any other provisions of this Agreement. Section 8.3 Attorney’s Fees;
Waiver of Jury Trial; Arbitration. (a) In the event of any litigation or other
proceeding, including arbitration, between the Members to enforce or interpret
any provision or right hereunder, the unsuccessful party to such litigation or
proceeding, including arbitration, covenants and agrees to pay the successful
party all costs and expenses reasonably incurred, including reasonable
attorneys’ fees and disbursements. (b) EACH MEMBER HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION, 34



--------------------------------------------------------------------------------



 
[exhibit102035.jpg]
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES AGAINST THE OTHER IN
CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT, THE RELATIONSHIP OF THE MEMBERS OR ANY CLAIM OF INJURY OR
DAMAGE RELATING TO ANY OF THE FOREGOING, OR THE ENFORCEMENT OF ANY REMEDY UNDER
ANY STATUTE WITH RESPECT THERETO. (c) ANY CONTROVERSY OR CLAIM BETWEEN THE
COMPANY AND ANY OF THE MEMBERS, OR BETWEEN ANY OF THE MEMBERS, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENTS OR INSTRUMENTS EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR RELATED AGREEMENTS OR INSTRUMENTS REFERRED
TO IN OR WHICH PERTAIN TO THIS AGREEMENT OR THE COMPANY, OR THE TRANSACTIONS
DESCRIBED HEREIN OR THEREIN, INCLUDING BUT NOT LIMITED TO ANY CLAIM BASED ON OR
ARISING FROM AN ALLEGED TORT, SHALL BE DETERMINED BY BINDING ARBITRATION IN
DALLAS, TEXAS, THE ARBITRATION SHALL BE ADMINISTERED BEFORE THREE ARBITRATORS
WITH NOT LESS THAN FIFTEEN (15) YEARS EXPERIENCE AS ATTORNEYS AND/OR JUDGES BY
JAMS OR ANOTHER ARBITRATION SERVICE ACCEPTABLE TO ALL PARTIES TO THE
ARBITRATION. JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION. Section 8.4 Rules of Construction. Unless the
context clearly indicates to the contrary, the following rules apply to the
construction of this Agreement: (i) References to the singular include the
plural, and references to the plural include the singular. (ii) Words of the
masculine gender include correlative words of the feminine and neuter genders.
(iii) The headings or captions used in this Agreement are for convenience of
reference and do not constitute a part of this Agreement, nor affect its
meaning, construction, or effect. (iv) References to a person include any
individual, corporation, partnership, limited liability company, joint venture,
association, joint stock company, trust, unincorporated organization or
government or agency or political subdivision thereof. (v) Any reference in this
Agreement to a particular “Article,” “Section” or other subdivision shall be to
such Article, Section or subdivision of this Agreement unless the context shall
otherwise require. (vi) Any use of the word “including,” “include” or “includes”
in this Agreement shall not be construed as limiting the phrase so modified to
the particular items or actions enumerated, and should be interpreted in a
non-exclusive manner as though the words “but [is] not limited to” immediately
followed the same. 35



--------------------------------------------------------------------------------



 
[exhibit102036.jpg]
(vii) When any reference is made in this document or any of the schedules or
exhibits attached to this Agreement, it shall mean this Agreement, together with
all other schedules and exhibits attached hereto, as though one document.
Section 8.5 Entire Agreement; Amendments. (a) This Agreement constitutes the
entire agreement with respect to the subject matter hereof. (b) This Agreement
and the Certificate of Formation (except as required by law) may be modified or
amended only pursuant to a written amendment adopted by the Board of Managers
and approved in writing by all Members. Once an amendment to this Agreement
and/or the Certificate of Formation has been approved, the proper Officers of
the Company shall authorize the preparation and filing, if necessary, of a
written amendment to this Agreement and/or the Certificate of Formation, as
applicable. Section 8.6 Applicable Law. This Agreement shall be construed and
enforced in accordance with the laws of the State of Texas, without regard to
conflict of law principles. Section 8.7 Agreement Binding and Enforceable.
Notwithstanding any other provision of this Agreement, the Members agree that
this Agreement constitutes a legal, valid and binding agreement of the Members,
and is enforceable against the Members by the Managers in accordance with its
terms. Section 8.8 Confidentiality. The parties shall not disclose the terms of
this Agreement, the Management Agreements, the involvement of Green Light
Capital with the Company, or any information received pursuant to Section 7.1
hereof, to any Person, except (i) as may otherwise be required by law,
regulation or court order, (ii) to a bona fide potential lender of the Company
or its Subsidiaries and its counsel and advisors, (iii) to its employees,
officers, directors, members, managers, owners and third parties including
financial advisors, potential financing sources, potential transferees,
accountants or attorneys who are advised of the confidential nature of the terms
of this Agreement, or (iv) to the extent necessary for the parties to perform
their respective duties hereunder. Notwithstanding the foregoing, any Member
(and any employee, representative or other agent of any Member) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to any
Member relating to such tax treatment and tax structure; provided, however, that
any such information shall be kept confidential to the extent necessary to
comply with any applicable securities laws. Section 8.9 Publicity. Neither the
Company, the Members nor any of their respective Affiliates may issue any public
statement or press release regarding (a) the finances of any of (i) the Company,
(ii) the Company’s business, (iii) the Subsidiaries, or (iv) any Member, without
the prior consent of all Members, or (b) the involvement with the Company, or
any of its Subsidiaries, of Green Light 36



--------------------------------------------------------------------------------



 
[exhibit102037.jpg]
Capital and the principals thereof, except as required by law or any competent
governmental authority (provided that in such event, the disclosing party shall
give the other Member or the applicable Affiliate advance notice of such
disclosure). Section 8.10 Counterparts. To facilitate execution, this instrument
may be executed in as many counterparts as may be convenient or required. It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party appear on each
counterpart. All counterparts shall collectively constitute a single instrument.
It shall not be necessary in making proof of this instrument to produce or
account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties hereto. Any signature page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.
Section 8.11 No Effect on Loans. The Members acknowledge that JBGL Builder
Finance and certain other Affiliates of JBGL have acquired and/or made, and in
the future may acquire and/or make, loans to the Company and certain of its
Subsidiaries. The Members specifically agree that the relationship of JBGL
Builder Finance and its Affiliates as a lender to the Company or any of its
Subsidiaries shall not be affected in any way by this Agreement or by the fact
that JBGL is a Member in the Company, and nothing contained herein or in any way
related to JBGL serving as a Member in the Company shall (i) limit any rights or
remedies of JBGL Builder Finance or any of its Affiliates under or pursuant to
any documents, instruments or agreements related to, evidencing or securing any
such loans, or (ii) limit the duties, obligations or liabilities of the Company
or any Subsidiary or any other obligor pursuant to any such documents,
instruments or agreements related to, evidencing or securing any such loans.
ARTICLE IX Other JBGL Provisions Section 9.1 Intentionally Deleted. Section 9.2
Covenant Not to Make Certain Loans. (a) JBGL agrees that neither JBGL nor any
other JBGL Entity shall provide financing or agree to provide financing to other
Competing Builders with respect to residential lots located in the Primary
Business Area, without the unanimous consent of the Board of Managers; provided,
however, that any financing, funding, loans, commitments, or agreements to make
any loans existing in a particular county at such time as such county becomes
part of the Primary Business Area as a result of the investment of the Company
reaching $1 million in investment in such county, shall in no event be deemed a
violation of this Section 9.2(a) and further that such financing may be provided
to Competing Builders or any other person in the event that it relates to a
residence with an expected sales price of $550,000.00 or more or if it relates
to a project consisting of less than 7 lots. Furthermore, JBGL agrees that
neither JBGL Capital LP, a Texas limited partnership, nor any of its
subsidiaries shall enter an arrangement with any Competing Builder substantially
similar to that of the Company. Notwithstanding the foregoing, the provisions of
this Section 9.2(a) shall expire and terminate on the earliest to occur of (i)
the date of the termination of this Agreement, (ii) the date of the occurrence
of a Dissolution Event, (iii) the date that no member of the Pasquinelli Member
Group is a Member 37



--------------------------------------------------------------------------------



 
[exhibit102038.jpg]
of the Company, or (iv) the date that neither JBGL nor any of its Affiliates is
a Member of the Company. (b) In the event of any breach of the provisions of
Section 9.2(a) by any JBGL Entity, then as the sole and exclusive remedy of the
Company or any Member of the Company, JBGL shall be obligated to pay to the
Company an amount equal to any net profit made by any JBGL Entity from the
financing provided in violation of Section 9.2(a). (c) Centre Living Homes, LLC
or its subsidiaries or affiliates may build homes, condominiums, or any type of
residence south of the intersection of Preston Road and Northwest Highway in
Dallas County, Texas. This building will not give rise to any liability, claims
or demand for payment from the Company, BHCP or the Trust. In the event of any
ambiguity with any other provision in this Agreement this paragraph shall
prevail. (d) Centre Living Homes, LLC or its subsidiaries or affiliates
(including but not limited to Centre Living Condominiums, LLC) may build
approximately 32 patio homes in the Cityline development, located near the
intersection of Cityline Drive and Foxboro Drive in Richardson, Texas. This
building will not give rise to any liability, claims or demand for payment from
the Company, BHCP or the Trust. In the event of any ambiguity with any other
provision in this Agreement this paragraph shall prevail. (e) Green Brick
Partners, Inc., any of its subsidiaries or affiliates may construct multifamily
apartments in any location. These multifamily apartment units may later be
converted into condominium apartments. Construction of any multifamily building
and the conversion of these units into condominium homes will not give rise to
any liability, claims or demand for payment from the Company, BHCP or the Trust.
In the event of any ambiguity with any other provision in this Agreement this
paragraph shall prevail. Section 9.3 Break-up. (a) Intentionally Deleted. (b)
Intentionally Deleted. (c) If during the period of September 15 through November
15 (inclusive) of any calendar year (the “Yearly Window”) JBGL and the JBGL
Entities have elected not to make loans to the Company and/or its Subsidiaries
for home construction projects budgeted in the Current Company Budget and Plan
and the Funding Amount outstanding is less than the Minimum Funding Amount in
effect at such time, then at any time while such Minimum Funding Amount is not
in place during the Yearly Window, either the JBGL Member Group or the
Pasquinelli Member Group may send a Buy-Sell Notice in accordance with Section
5.1(c) hereof. The party which shall send the first Buy-Sell Notice shall be
deemed to be the Offeror Member Group and shall have all rights and obligations
of the Offeror Member Group and the recipient of such first sent Buy-Sell Notice
shall be deemed to be the Offeree Member Group and shall have all rights and
obligations of the Offeree Member Group. (d) Notwithstanding the foregoing, the
right of either party to send the Buy-Sell Notice pursuant to Section 9.3(c)
shall expire and terminate on the earliest to occur of (i) the date of the
termination of this Agreement, (ii) the date of the occurrence of a Dissolution
Event, (iii) the date either the Pasquinelli Member Group or the JBGL Member
Group is no longer a 38



--------------------------------------------------------------------------------



 
[exhibit102039.jpg]
Member of the Company, or (v) the date of the occurrence of a Buy-Sell Event as
to any member pursuant to Section 5.1(c)(i-xi). Section 9.4 Membership Interests
of BHCP Homes, LLC and BHCP Family Trust. Unless otherwise provided in this
Agreement, the Membership Interests of BHCP and the Trust, and each of their
respective successors and assigns (collectively, the “Pasquinelli Member
Group”), shall be treated as one in the same with BP acting as the sole
representative of such parties with the sole power and authority to act on their
behalf, which shall mean, among other matters, that (i) any membership rights
and obligations must be exercised by BP on behalf of all members of the
Pasquinelli Member Group, (ii) any notice received by BP shall also be deemed
received by all the members of the Pasquinelli Member Group, and (iii) the
members of the Pasquinelli Member Group are jointly and severally liable for any
duties, liabilities and obligations of any member of the Pasquinelli Member
Group, and for any breach of this Agreement by any member of the Pasquinelli
Member Group; provided, however, that, unless otherwise provided herein, any
payments or distributions to be made to the Pasquinelli Member Group shall be
made to each member of such group in accordance with their Percentage Interest
in the Company. [SIGNATURE PAGE FOLLOWS] 39



--------------------------------------------------------------------------------



 
[exhibit102040.jpg]
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written. MEMBERS: JBGL OWNERSHIP LLC, a
Delaware limited liability company By: /s/ Richard A. Costello Richard A.
Costello, President BCHP FAMILY TRUST By: /s/ Bruno Pasquinelli Bruno
Pasquinelli, Trustee BCHP Homes, LLC, a Texas limited liability company By: /s/
Bruno Pasquinelli Bruno Pasquinelli, Managing Member 40



--------------------------------------------------------------------------------



 
[exhibit102041.jpg]
SCHEDULE A Members: JBGL Ownership LLC 2805 Dallas Parkway, Suite 400 Plano, TX
75093 BHCP Family Trust 2805 Dallas Parkway, Suite 400 Plano, TX 75093 BHCP
Homes, LLC 2805 Dallas Parkway, Suite 400 Plano, TX 75093 Initial Capital
Contributions: Agreed net value of initial capital contributions which the
Initial Members made is as follows: JBGL $100,000.00 BHCP Homes, LLC $50,000.00
BHCP Family Trust $50,000.00 Percentage Interests: JBGL 50% BHCP Homes, LLC 25%
BHCP Family Trust 25% Voting Percentage JBGL 51% Interests: BHCP Homes, LLC 25%
BHCP Family Trust 24% Managers: The names of the Managers referred to in Section
4.1(b) hereof are as follows: JBGL Managers: James R. Brickman Jed Dolson
Pasquinelli Manager: Bruno Pasquinelli 41



--------------------------------------------------------------------------------



 
[exhibit102042.jpg]
Officers: The names of the Officers referred to in Section 4.2(b) hereof are as
follows: Name: Title: Bruno Pasquinelli President, Chief Executive Officer and
Chief Operating Officer Jed Dolson Vice President Richard A. Costello Vice
President Steve Schermerhorn Vice President and Treasurer Sofia Chernylo
Secretary Principal Office of the Company: 2805 Dallas Parkway Suite 400 Plano,
TX 75093 42



--------------------------------------------------------------------------------



 
[exhibit102043.jpg]
SCHEDULE B Intentionally Deleted. 43



--------------------------------------------------------------------------------



 
[exhibit102044.jpg]
SCHEDULE C OPERATING PROFIT/ OPERATING LOSS DEFINITION Operating Profit or
Operating Loss, as applicable, is calculated based on the following calculation:
Gross Revenue (all revenues including but not limited to closing of homes to
third party homebuyers, management agreements) LESS: Direct Construction Costs
(land, property improvements, capitalized property taxes, capitalized interest)
LESS: Amortized Prepaid Community Costs (initial community expenses including
but not limited to first run brochures and inserts, model furniture, estimate
for model conversion, initial signage, initial marketing efforts) LESS: Sales
Commissions (internal and external as applicable) LESS: Finance and Closing
Costs (seller concessions, incentives, closing costs) LESS: Construction
Overhead (construction wages, bonus, benefits, and community expenses including
but not limited to SWPP costs, lot maintenance not paid by JBGL Builder Finance
entity, construction trailer rent, construction utilities, trash, and other
community costs that are not property improvements and not capitalized in the
job costs) LESS: Warranty Overhead (per home warranty amount accrual, any
warranty personnel wages, bonus, benefits, and any other period costs related to
warranty performed) LESS: Selling Overhead (sales personnel wages, bonuses, and
benefits and including but not limited to model home rent, utilities, repairs,
maintenance, sales trailer, marketing efforts, realtor luncheons, focus groups,
brochures and inserts, website maintenance and other sales items that were not
approved to be in prepaid community costs) LESS: Administrative Overhead
(personnel wages, bonuses, benefits and including but not limited to office
rent, office supplies, copiers, utilities, meals & entertainment, and other
expenses that are not property improvements and not capitalized in job costs -
also includes legal expenditures) LESS: Capital Charges (Other incurred interest
either paid by the Company or its Subsidiaries, paid fees, parcel profit
participation related to capital received as well as monthly interest on homes
that have not closed after 12 months of start in accordance with JBGL Ownership
LLC loan docs) EQUALS: Total Operating Profit or Operating Loss, as applicable
44



--------------------------------------------------------------------------------



 